Exhibit 10.8

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

BOSTON HOTEL COMPANY, L.L.C.

a Delaware limited liability company

AND

CHESAPEAKE LODGING, L.P.

a Delaware limited partnership

DATED AS OF MARCH 18, 2010

HYATT REGENCY BOSTON

One Avenue de Lafayette

Boston, MA



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Earnest Money Escrow Agreement Exhibit B    Quitclaim Deed Exhibit
C    Bill of Sale Exhibit D    Assignment and Assumption of Leases and Contracts
Exhibit E    Assignment and Assumption of Intangibles



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 1.1   Environmental Reports Schedule 2.1(a)   Legal Description of the
Land Schedule 4.1(c)   Due Diligence Deliveries Schedule 5.1(c)   Consents and
Approvals; No Conflicts Schedule 5.1(d)   Title to Personal Property
Schedule 5.1(f)   Litigation Schedule 5.1(g)   Employment Agreements/Employment
Litigation Schedule 5.1(i)   Licenses and Permits Schedule 5.1(j)   Tenant
Leases Schedule 5.1(k)   Material Contracts Schedule 5.1(m)   Bookings
Schedule 5.1(n)   Insurance Schedule 5.1(r)   Taxes Schedule 10.1(o)   2010
Capital Expenditures Schedule 15.13   Payments to Former Employees



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page Article I. DEFINITIONS    1

Section 1.1

     Definitions    1 Article II. DESCRIPTION OF THE PROPERTY; EXCLUDED PROPERTY
   9

Section 2.1

     Description of the Property    9

Section 2.2

     Excluded Property    11 Article III. PURCHASE PRICE; EARNEST MONEY;
LIKE-KIND EXCHANGE    12

Section 3.1

     Purchase Price    12

Section 3.2

     Intentionally Deleted    12

Section 3.3

     Earnest Money    12

Section 3.4

     Payment of Purchase Price    13

Section 3.5

     Like-Kind Exchange    13

Section 3.6

     Section 3.6 Independent Contract Consideration    13 Article IV. DUE
DILIGENCE; TITLE AND SURVEY    13

Section 4.1

     Due Diligence    14

Section 4.2

     Title and Survey    16 Article V. SELLER’S REPRESENTATIONS AND WARRANTIES
   17

Section 5.1

     Representations and Warranties    17

Section 5.2

     LIMITATION ON SELLER’S REPRESENTATIONS AND WARRANTIES    20

Section 5.3

     Amendment to Representations, Warranties and Schedules    21 Article VI.
PURCHASER’S REPRESENTATIONS AND WARRANTIES    21

Section 6.1

     Representations and Warranties    21 Article VII. COVENANTS    22

Section 7.1

     Confidentiality; Exclusivity    22

Section 7.2

     Operation of the Hotel Prior to Closing    23

Section 7.3

     Licenses and Permits    25

Section 7.4

     Employees    25

Section 7.5

     Bookings    25

Section 7.6

     Tax Contests    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page

Section 7.7

     Notices and Filings    26

Section 7.8

     Access to Information    26

Section 7.9

     Further Assurances    27

Section 7.10

     Intentionally Deleted    27 Article VIII. CONDITIONS PRECEDENT    27

Section 8.1

     Conditions Precedent to the Obligations of Both Seller and Purchaser    27

Section 8.2

     Additional Conditions to Purchaser’s Obligations    28

Section 8.3

     Additional Conditions to Seller’s Obligations    28

Section 8.4

     Frustration of Closing Conditions    30 Article IX. CLOSING    30

Section 9.1

     Closing Date    30

Section 9.2

     Closing Escrow    30

Section 9.3

     Seller’s Deliveries    30

Section 9.4

     Purchaser’s Deliveries    31

Section 9.5

     Possession    32 Article X. PRORATIONS; ACCOUNTS RECEIVABLE; TRANSACTION
COSTS    32

Section 10.1

     Prorations    32

Section 10.2

     Accounts Receivable    34

Section 10.3

     Transaction Costs    35 Article XI. TRANSITION PROCEDURES    36

Section 11.1

     Settlement Statement    36

Section 11.2

     Safe Deposit Boxes    36

Section 11.3

     Baggage    37 Article XII. DEFAULT; FAILURE OF CLOSING CONDITIONS    37

Section 12.1

     Seller’s Default    37

Section 12.2

     Purchaser’s Default    37

Section 12.3

     Failure to Satisfy Mutual Closing Conditions    38 Article XIII. CASUALTY;
CONDEMNATION    38

Section 13.1

     Casualty    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page

Section 13.2

     Condemnation    39 Article XIV. INDEMNIFICATION    40

Section 14.1

     Indemnification by Seller    40

Section 14.2

     Indemnification by Purchaser    40

Section 14.3

     Limitations on Indemnification Obligations    40

Section 14.4

     Indemnification Procedure    41

Section 14.5

     Exclusive Remedy    42

Section 14.6

     Release of Seller for Environmental Liabilities    42 Article XV.
MISCELLANEOUS PROVISIONS    42

Section 15.1

     Notices    42

Section 15.2

     Time is of the Essence    44

Section 15.3

     Assignment    44

Section 15.4

     Successors and Assigns; Third Party Beneficiaries    44

Section 15.5

     Prevailing Party    44

Section 15.6

     No Recordation    45

Section 15.7

     Rules of Construction    45

Section 15.8

     Governing Law; Severability; Venue; Waiver Of Jury Trial    45

Section 15.9

     Recitals, Exhibits and Schedules    46

Section 15.10

     Entire Agreement; Amendments to Agreement    46

Section 15.11

     Facsimile or Email; Counterparts    46

Section 15.12

     Right to Audit    47

Section 15.13

     Processing of Certain Future Payments    47

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 18th day of March, 2010 (the “Effective Date”), by and between Boston
Hotel Company, L.L.C., a Delaware limited liability company (“Seller”), and
Chesapeake Lodging, L.P. a Delaware limited partnership (“Purchaser”). (Seller
and Purchaser are sometimes referred to herein individually as a “Party,” and
collectively as the “Parties”).

RECITALS

WHEREAS, Seller is the owner of the Property (as defined herein) relating to the
hotel facility located at One Avenue de Lafayette, Boston, Massachusetts 02111,
and commonly known as the Hyatt Regency Boston hotel (the “Hotel”).

WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined above in the
introduction and recitals to this Agreement, the following terms when used in
this Agreement shall have the meanings set forth in this Section 1.1.

“Accounts Receivable” means all amounts which Seller is entitled to receive from
the operation of the Hotel, but are not paid as of the date preceding the
Closing Date, including, without limitation, (i) charges for the use or
occupancy of any guest, conference, meeting or banquet rooms or other facilities
at the Hotel, any restaurant, bar or banquet services, or any other goods or
services provided by or on behalf of Seller at the Hotel, and (ii) rents under
the Tenant Leases.

“Accrued and Earned Vacation Pay” means the amount of salaries and wages which
the Employees are entitled to receive (including all employment taxes with
respect thereto) for any vacation days accrued by such Employees as of the time
in question (computed at the rate of the salaries and wages earned by such
Employees as of the time in question).

“Additional Deposit” has the meaning set forth in Section 3.3(a).

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person. For the purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the Person in question,
whether by the ownership of voting securities, contract or otherwise.



--------------------------------------------------------------------------------

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority, the
New York Stock Exchange, Board of Fire Underwriters and similar
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.

“Attic Stock” has the meaning set forth in Section 2.1(l) of this Agreement.

“Bookings” has the meaning set forth in Section 2.1(m) of this Agreement.

“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.

“Casualty” has the meaning set forth in Section 13.1(a) of this Agreement.

“Closing” has the meaning set forth in Section 9.1 of this Agreement.

“Closing Date” has the meaning set forth in Section 9.1 of this Agreement.

“Closing Documents” has the meaning set forth in Section 9.2 of this Agreement.

“Closing Escrow” has the meaning set forth in Section 9.2 of this Agreement.

“Closing Escrow Agreement” has the meaning set forth in Section 9.2 of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

“Compensation” means all salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under Applicable Law, any (i) bonus or incentive compensation;
(ii) accrued and earned vacation days, sick days and personal days; and
(iii) any health, welfare and other benefits provided to the Employees under the
Seller Employee Plans, and employer contributions to, and amounts paid or
accrued under, the Seller Employee Plans or Seller 401(k) Plan for the benefit
of the Employees.

“Condemnation” has the meaning set forth in Section 13.2(a) of this Agreement.

“Confidential Information” has the meaning set forth in Section 7.1(a) of this
Agreement.

“Contracts” means, collectively, the Equipment Leases and Operating Agreements.

“Cut-Off Time” has the meaning set forth in Section 10.1 of this Agreement.

“Due Diligence Contingency” has the meaning set forth in Section 4.1(a) of this
Agreement.

“Due Diligence Period” means the period ending as of the date of this Agreement.



--------------------------------------------------------------------------------

“Earnest Money” has the meaning set forth in Section 3.3(a) of this Agreement.

“Earnest Money Escrow” has the meaning set forth in Section 3.3(a) of this
Agreement.

“Earnest Money Escrow Agreement” has the meaning set forth in Section 3.3(a) of
this Agreement.

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

“Employees” means all employees of Seller or Manager, or any of their
Affiliates, who are employed full-time or part-time at the Hotel at the time in
question.

“Employer” means the Seller, Manager or any of their Affiliates which employs
the Employees.

“Employment Agreements” has the meaning set forth in Section 5.1(g)(i) of this
Agreement.

“Environmental Claims” means all claims for reimbursement or remediation
expense, abatement, removal, clean-up, contribution, personal injury, property
damage or damage to natural resources made by any Governmental Authority or
other Person arising from or in connection with the presence or actual or
potential spill, leak, emission, discharge or release of any Hazardous Materials
over, on, in, from or under the Real Property, or the violation of any
Environmental Laws with respect to the Real Property.

“Environmental Laws” means any Applicable Laws regulating or relating to any
Hazardous Materials including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (ii) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), (iii) the Federal Water Pollution Control Act, 33 U.S.C. § 2601
et seq., (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.,
(v) the Clean Water Act, 33 U.S.C. § 1251 et seq., (vi) the Clean Air Act, 42
U.S.C. § 7401 et seq., (vii) the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq., (viii) the Safe Drinking Water Act, 42 U.S.C. § 803 et
seq., (ix) the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., (x) the
Emergency Planning and Community Right-To-Know Act of 1986, 42 U.S.C. § 11001 et
seq., (xi) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to
the extent it regulates exposure to Hazardous Materials), and similar state and
local Applicable Law, as amended from time to time, and all regulations, rules
and guidance issued pursuant thereto.

“Environmental Liabilities” means all liabilities or obligations of any kind or
nature imposed on the Person in question pursuant to any Environmental Laws,
including, without limitation, any (i) obligations to manage, control, contain,
remove, remedy, respond to, clean up or abate any actual or potential release of
Hazardous Materials or other pollution or contamination of any water, soil,
sediment, air or other environmental media, whether or not located on the Real
Property and whether or not arising from the operations or activities with
respect to the Hotel, and (ii) liabilities or obligations with respect to the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation of any Hazardous Materials.



--------------------------------------------------------------------------------

“Environmental Report” means collectively, the reports listed on Schedule 1.1
attached hereto and made a part hereof.

“Equipment Leases” has the meaning set forth in Section 2.1(h) of this
Agreement.

“Escrow Agent” shall mean Comerica Bank 1031 Exchanges Services or the Title
Company, as selected by Seller.

“Exchange Agreement” has the meaning set forth in Section 3.5 of this Agreement.

“Exchange Party” has the meaning set forth in Section 3.5 of this Agreement.

“Excluded Property” has the meaning set forth in Section 2.2 of this Agreement.

“F&B” has the meaning set forth in Section 2.1(e) of this Agreement.

“Failure to Cure Notice” Intentionally Deleted.

“FF&E” has the meaning set forth in Section 2.1(c) of this Agreement.

“Gold Passport® Program” shall mean Manager’s Gold Passport® Program.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Guest Ledger” means any and all charges accrued to the open accounts of any
guests or customers at the Hotel as of the Cut-Off Time for the use and
occupancy of any guest, conference, meeting or banquet rooms or other facilities
at the Hotel, any restaurant, bar or banquet services, or any other goods or
services provided by or on behalf of Seller at the Hotel.

“Hazardous Materials” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products, (excluding any substances of kinds and amounts ordinarily used or
stored in similar properties for purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws) and any
other material or substance which is defined as a “hazardous substance,”
“hazardous waste,” “toxic waste” or “toxic substance” under any Environmental
Laws.

“Hotel” has the meaning set forth in the Recitals.

“Hotel Management Agreement” has the meaning set forth in Section 8.1(c) of this
Agreement.

“Improvements” has the meaning set forth in Section 2.1(b) of this Agreement.

“Indemnification Cap” has the meaning set forth in Section 14.3(b) of this
Agreement.



--------------------------------------------------------------------------------

“Indemnification Claim” has the meaning set forth in Section 14.4(a) of this
Agreement.

“Indemnification Deductible” has the meaning set forth in Section 14.3(b) of
this Agreement.

“Indemnitee” has the meaning set forth in Section 14.4(a) of this Agreement.

“Indemnitor” has the meaning set forth in Section 14.4(a) of this Agreement.

“Initial Deposit” has the meaning set forth in Section 3.3(a) of this Agreement.

“Inspections” has the meaning set forth in Section 4.1(b) of this Agreement.

“Intangible Property” has the meaning set forth in Section 2.1(k) of this
Agreement.

“Inventoried Baggage” has the meaning set forth in Section 11.3 of this
Agreement.

“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 11.2 of
this Agreement.

“Knowledge” means (i) with respect to Seller, the actual knowledge of Tiffany A.
Leadbetter, Steve Sokal, or Phillip Stamm, and expressly excluding the knowledge
of any other shareholder, trustee, partner, member, director, officer, manager,
employee, agent or representative of Seller or any of its respective Affiliates,
and (ii) with respect to Purchaser, (A) the actual knowledge of D. Rick Adams
and expressly excluding the knowledge of any other shareholder, trustee,
partner, member, director, officer, manager, employee, agent or representative
of Purchaser, (B) any matter disclosed in any exhibits or schedules to this
Agreement, (C) any matter disclosed in any Seller Due Diligence Materials or any
other documents or materials provided by Seller to Purchaser prior to Closing,
(D) any matter disclosed in the Purchaser Due Diligence Reports or by the
Inspections and (E) any matter disclosed by Seller pursuant to an amendment to
Seller’s representations, warranties or schedules in accordance with Section 5.3
of this Agreement.

“Land” has the meaning set forth in Section 2.1(a) of this Agreement.

“Licenses and Permits” has the meaning set forth in Section 2.1(j) of this
Agreement.

“Liquor License” has the meaning set forth in Section 7.3 of this Agreement.

“Losses” means, with respect to the Person in question, any liability, damage,
loss, cost or expense, including, without limitation, reasonable attorneys fees
and expenses and court costs, incurred by such Person.

“Management Agreement” has the meaning set forth in Section 2.2(d) of this
Agreement.

“Manager” means Hyatt Corporation, a Delaware corporation.

“Material Casualty” has the meaning set forth in Section 13.1(a) of this
Agreement.



--------------------------------------------------------------------------------

“Material Condemnation” has the meaning set forth in Section 13.2(a) of this
Agreement.

“Material Contract” means any Contract requiring aggregate annual payments in
excess of Ten Thousand Dollars ($10,000) for any year during the term of such
Contract.

“Mutual Closing Conditions” has the meaning set forth in Section 8.1 of this
Agreement.

“Non-Inventoried Safe Deposit Boxes” has the meaning set forth in Section 11.2
of this Agreement.

“Notice” has the meaning set forth in Section 15.1(a) of this Agreement.

“Older Accounts Receivable” has the meaning set forth in Section 10.2(b) of this
Agreement.

“Operating Agreements” has the meaning set forth in Section 2.1(i) of this
Agreement.

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practices for the operation, maintenance and
repair of the Real Property and the tangible Personal Property.

“Permitted Exceptions” has the meaning set forth in Section 4.2(c) of this
Agreement.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Personal Property” means the Property other than the Real Property.

“Plans and Specifications” has the meaning set forth in Section 2.1(o).

“Property” has the meaning set forth in Section 2.1 of this Agreement.

“Proprietary Property” has the meaning set forth in Section 2.2(b) of this
Agreement.

“Prorations” has the meaning set forth in Section 10.1 of this Agreement.

“Prorations Date” means March 1, 2010, the date as of which all Prorations shall
be calculated, as more particularly set forth in this Agreement.

“Protected Marks” shall mean those logos, trademarks, trade names, copyrights,
service marks and other intellectual property owned by Manager or any Affiliate
thereof (or otherwise used by Manager or any Affiliate thereof in the operation
of Manager hotels), whether or not used in connection with the operation of the
Hotel.

“Protected Names” shall mean the names “Hyatt” and “Regency” and any other name
that includes the word “Hyatt” (such as, for example and without limitation,
“Hyatt Regency” or “Grand Hyatt” or “Park Hyatt”) either alone or in conjunction
with another word or words or any other name used in the operation of other
hotels and resorts owned, operated or licensed by Manager or any Affiliate
thereof, including, without limitation, “Gold Passport®” or “Andaz.”



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 3.1 of this Agreement.

“Purchaser Closing Conditions” has the meaning set forth in Section 8.2 of this
Agreement.

“Purchaser Default” has the meaning set forth in Section 12.2 of this Agreement.

“Purchaser Due Diligence Reports” has the meaning set forth in Section 4.1(d) of
this Agreement.

“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, directors, officers,
employees and agents, and the successors, assigns, heirs and legal
representatives of each of the foregoing.

“Purchaser’s Inspectors” has the meaning set forth in Section 4.1(b) of this
Agreement.

“Real Property” has the meaning set forth in Section 2.1(b) of this Agreement.

“Retail Merchandise” has the meaning set forth in Section 2.1(f) of this
Agreement.

“Seller 401(k) Plan” shall mean any Seller Employee Plan maintained pursuant to
Section 401(k) of the Code.

“Seller Closing Conditions” has the meaning set forth in Section 8.3 of this
Agreement.

“Seller Default” has the meaning set forth in Section 12.1 of this Agreement.

“Seller Due Diligence Materials” has the meaning set forth in Section 4.1(c) of
this Agreement.

“Seller Employee Plans” means all plans and programs maintained by or on behalf
of Seller for the health, welfare or benefit of any Employees and/or their
spouses, dependents or other qualified beneficiaries, including, without
limitation, any multi-employer plans to which Seller contributes, including
without limitation, the Seller 401(k) Plan.

“Seller Indemnitees” means Seller, Manager, Employer and their respective
Affiliates, and each of their respective shareholders, members, partners,
trustees, directors, officers, employees and agents, and the successors,
assigns, heirs and legal representatives of each of the foregoing.

“Seller Retained Liabilities” has the meaning set forth in Section 14.1 of this
Agreement.

“Seller’s Possession” means in the physical possession of any officer or
employee of Seller, Manager or any of their Affiliates who has direct or
supervisory responsibility for the operation of the Hotel; provided, however,
that any reference in this Agreement to Seller’s Possession of any documents or
materials expressly excludes the possession of any such documents or materials
that are legally privileged or constitute attorney work product.



--------------------------------------------------------------------------------

“Settlement Statement” has the meaning set forth in Section 11.1 of this
Agreement.

“Supplies” has the meaning set forth in Section 2.1(d) of this Agreement.

“Survey” has the meaning set forth in Section 4.2(b) of this Agreement.

“Survey Defects” has the meaning set forth in Section 4.2(c) of this Agreement.

“Survival Period” has the meaning set forth in Section 14.3(a) of this
Agreement.

“Tax-Free Exchange” has the meaning set forth in Section 3.5 of this Agreement.

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, excise, severance, stamp, payroll,
employment, withholding, social security, unemployment, disability, vault, ad
valorem, assessments, value added or other tax, assessments, levies, charges or
fees of any kind whatsoever imposed on Seller or the Property or any portion
thereof by any Governmental Authority, including, without limitation, any
interest, penalty, or addition thereto, but expressly excluding any (i) federal,
state, local or foreign income, capital gain, gross receipts, capital stock,
franchise, profits, estate or gift tax, or (ii) transfer or similar taxes
incurred with respect to the transaction contemplated in this Agreement.

“Tenant Leases” has the meaning set forth in Section 2.1(g) of this Agreement.

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against such Person by any other Person which is not an Affiliate of
such Person.

“Title Commitment” has the meaning set forth in Section 4.2(a) of this
Agreement.

“Title Company” means Terra Nova Title & Settlement Services.

“Title Exceptions” has the meaning set forth in Section 4.2(c) of this
Agreement.

“Title Objection Letter” has the meaning set forth in Section 4.2(c) of this
Agreement.

“Title Policy” has the meaning set forth in Section 8.2(d) of this Agreement.

“Trade Payables” has the meaning set forth in Section 10.1(l) of this Agreement.

“Unpermitted Exceptions” has the meaning set forth in Section 4.2(c) of this
Agreement.



--------------------------------------------------------------------------------

ARTICLE II.

DESCRIPTION OF THE PROPERTY; EXCLUDED PROPERTY

Section 2.1 Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept from Seller, all
right, title and interest of Seller in and to the property and assets set forth
in this Section 2.1, but expressly excluding the Excluded Property
(collectively, the “Property”):

(a) Land. The land and air rights described in Schedule 2.1(a), together with
all appurtenant easements and any other rights and interests appurtenant thereto
(the “Land”);

(b) Improvements. All buildings, structures and improvements located on, under
or affixed to the Land and all fixtures on the Land which constitute real
property under Applicable Law (the “Improvements”; the Land and the Improvements
are referred to collectively herein as the “Real Property”);

(c) FF&E. All fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, vehicles, appliances, computer
hardware, art work and other items of tangible personal property which are
located at the Hotel and used exclusively in the operation of the Hotel, or
ordered for future use at the Hotel as of the Closing, other than the Supplies,
F&B and Retail Merchandise (the “FF&E”);

(d) Supplies. Subject to Section 10.1(n) of this Agreement, all china,
glassware, silverware; linens; uniforms; engineering, maintenance, cleaning and
housekeeping supplies; matches and ashtrays; soap and other toiletries;
stationery, menus and other printed materials; and all other similar materials
and supplies, which are located at the Hotel or ordered for future use at the
Hotel as of the Closing (the “Supplies”);

(e) Food and Beverage. Subject to Section 10.1(i) of this Agreement, all food
and beverages which are located at the Hotel (whether opened or unopened, except
for food items sold as retail merchandise), or ordered for future use at the
Hotel as of the Closing, but expressly excluding any alcoholic beverages to the
extent the sale or transfer of the same is not permitted under Applicable Law
(the “F&B”);

(f) Retail Merchandise. Subject to Section 10.1(i) of this Agreement, all
merchandise located at the Hotel, including, without limitation, any gift shop,
pro shop or newsstand maintained by Seller or Manager, and held for sale to
guests and customers of the Hotel, or ordered for future sale at the Hotel as of
the Closing , but expressly excluding the F&B (the “Retail Merchandise”);

(g) Tenant Leases. All leases, subleases, licenses, concessions and similar
agreements granting a real property interest to any other Person for the use or
occupancy of any portion of the Real Property, other than the Management
Agreement and Bookings (the “Tenant Leases”), together with all security
deposits held by Seller thereunder, to the extent such Tenant Leases and
security deposits are transferable or the Parties obtain any consent necessary
to effectuate such a transfer (if obtainable at no cost to Seller);



--------------------------------------------------------------------------------

(h) Equipment Leases. All leases and purchase money security agreements for any
equipment, machinery, vehicles, furniture or other personal property located at
the Hotel and used in the operation of the Hotel which are held by or on behalf
of Seller other than the items identified as “Terminated Contracts” on Schedule
5.1(k) (the “Equipment Leases”), together with all deposits made thereunder, to
the extent such Equipment Leases and deposits are transferable or the Parties
obtain any consent necessary to effectuate such a transfer (if obtainable at no
cost to Seller);

(i) Operating Agreements. All maintenance, service and supply contracts, credit
card service agreements, and all other contracts and agreements which are held
by or on behalf of Seller in connection with the operation of the Hotel, other
than the Tenant Leases, Equipment Leases, Licenses and Permits and the items
identified as “Terminated Contracts” on Schedule 5.1(k) (the “Operating
Agreements”), together with all deposits made or held by Seller thereunder, to
the extent such Operating Agreements and deposits are transferable or the
Parties obtain any consent necessary to effectuate such a transfer (if
obtainable at no cost to Seller);

(j) Licenses and Permits. All licenses, permits, consents, authorizations,
approvals, registrations and certificates of any Governmental Authority held by
Seller and used in connection with the construction, ownership, occupancy or
operation of the Hotel excluding the Liquor License (the “Licenses and
Permits”), together with any deposits made by Seller thereunder, to the extent
such Licenses and Permits and deposits are transferable or the Parties obtain
any consent necessary to effectuate such a transfer (if obtainable at no cost to
Seller);

(k) Intangible Property. All of the following owned by, issued to or licensed to
Seller and used in connection with the operation of the Hotel to the extent
Seller’s rights and interests therein are transferable: warranties and
guaranties held by Seller pursuant to any Contracts or with respect to any
Improvements or Personal Property (the “Intangible Property”);

(l) Attic Stock. Subject to Section 10.1(n) of this Agreement, all FF&E in
storage intended as replacement FF&E (the “Attic Stock”);

(m) Bookings. All bookings and reservations for guest, conference, meeting and
banquet rooms or other facilities at the Hotel that are listed on Schedule
5.1(m) (the “Bookings”), together with all deposits held by Seller with respect
thereto and any and all books, records and contracts related thereto; and

(n) Guest Ledger, Cash and Certain Accounts Receivable. That portion of Accounts
Receivable comprised by the Guest Ledger as set forth in Section 10.2(a), that
portion of Accounts Receivable subject to Section 10.2(b) but not including
Older Accounts Receivable, and all cash on hand or on deposit in any house bank
at the Hotel as set forth in Section 10.1(m).

(o) Plans and Specifications. All plans and specifications, blue prints,
architectural plans, engineering diagrams and similar items located at the Hotel
or in Seller’s Possession which relate exclusively to the Hotel, to the extent
the same are transferable at no cost to Seller (the “Plans and Specifications”)



--------------------------------------------------------------------------------

Section 2.2 Excluded Property. Notwithstanding anything to the contrary in
Section 2.1, the property, assets, rights and interests set forth in this
Section 2.2 (the “Excluded Property”) are excluded from the Property:

(a) Cash. Subject to Section 10.1(m) and except for deposits expressly included
in Section 2.1, all cash on hand or on deposit in any house bank, operating
account or other account maintained in connection with the ownership or
operation of the Hotel together with any and all credit card charges, checks and
other instruments which Seller has submitted for payment as of the Closing.

(b) Proprietary Property. (i) all software from time to time owned by, or leased
or licensed on an exclusive basis to, Manager or Manager’s Affiliates,
including, without limitation, any centralized system, including, without
limitation, the reservation system, property management system and e-mail,
internet and internal computer network systems (including, without limitation,
revisions or enhancements to otherwise commercially available software) together
with related source and object codes, (ii) the Protected Names and Protected
Marks and all depictions thereof, either graphic or verbal, (iii) copyrighted
materials, (iv) operating handbooks (including employee manuals, training
materials, user manuals, and maintenance procedures), (v) operating policies and
procedures, (vi) reporting and budgeting formats, (vii) Manager’s (or any
Affiliate’s) promotional materials, (viii) recipes, (ix) Gold Passport® members
and member information, (x) customer information and customer contact lists for
guests, patrons and groups patronizing this Property (other than guest
information necessary to honor Bookings in accordance with the terms of this
Agreement), (xi) data and information on potential guests or groups, not
otherwise guests or groups patronizing the Hotel, (xii) financial records of
Manager, Seller and their respective Affiliates and all books and records of
Manager, Seller or their respective Affiliates (excluding records and
information necessary to honor Bookings in accordance with this Agreement, or
otherwise relating to liabilities assumed by Purchaser in accordance with this
Agreement), (xiii) information relating to other hotels leased, managed or
operated by Manager, (xiv) information which Seller reasonably determines may
not be disclosed by Seller or its Affiliates under applicable privacy or
identity theft laws, and (xv) signs and other fixtures and personal property at
the Hotel which bear any of the Protected Marks or the Protected Names ((i)
through (xv) above, hereinafter collectively referred to as the “Proprietary
Property”).

(c) Third-Party Property. Any fixtures or personal property owned by (i) the
lessor under any Equipment Leases, (ii) the supplier or vendor under any other
Contracts, (iii) the tenant under any Tenant Leases, (iv) the Manager, (v) any
Employees, or (vi) any guests or customers of the Hotel.

(d) Management Agreement. That certain Management Agreement by and between
Seller and Manager, dated February 17, 2009 (the “Management Agreement”), which
shall be terminated by Seller at Closing.

(e) Insurance. Seller’s insurance relating to the Hotel, which shall be
terminated by Seller as of the Closing, subject to any pending claims thereunder
pursuant to Sections 13.1 or 13.2 of this Agreement.



--------------------------------------------------------------------------------

(f) Telephone Exchange Numbers. Any and all direct dial telephone numbers for
the Hotel.

(g) Contracts. All Contracts identified as “Terminated Contracts” on Schedule
5.1(k).

(h) Accounts Receivable. All Older Accounts Receivable.

ARTICLE III.

PURCHASE PRICE; EARNEST MONEY; LIKE-KIND EXCHANGE

Section 3.1 Purchase Price. The purchase price for the Property is One Hundred
and Twelve Million and no/100 Dollars ($112,000,000.00) (the “Purchase Price”)
which shall be adjusted at Closing for the Prorations pursuant to Section 10.1,
the Accounts Receivable pursuant to Section 10.2, and as otherwise expressly
provided in this Agreement.

Section 3.2 Intentionally Deleted.

Section 3.3 Earnest Money.

(a) Earnest Money. Within one (1) Business Day after the Effective Date,
Purchaser shall deposit with Escrow Agent the sum equal to $0 (0%) of the
Purchase Price (the “Initial Deposit”). If Purchaser does not terminate this
Agreement pursuant to the Due Diligence Contingency, Purchaser shall deposit
with Escrow Agent an additional sum equal to $0 (0%) of the Purchase Price prior
to the expiration of the Due Diligence Period (the “Additional Deposit”; the
term “Earnest Money” shall refer to the Initial Deposit from the date of this
Agreement until the expiration of the Due Diligence Period, and shall refer to
the Initial Deposit and Additional Deposit collectively from and after the
expiration of the Due Diligence Period), and the Earnest Money shall be
non-refundable to Purchaser, except as otherwise expressly provided in this
Agreement. The Earnest Money shall be held by Escrow Agent in escrow (the
“Earnest Money Escrow”) pursuant to the escrow agreement in the form attached
hereto as Exhibit A, to be entered into among Seller, Purchaser and Escrow Agent
(the “Earnest Money Escrow Agreement”), and delivered to Escrow Agent
concurrently with the Initial Deposit.

(b) Investment of Earnest Money. The Earnest Money shall be invested in any
investments approved by Seller and Purchaser in writing in accordance with the
Earnest Money Escrow Agreement, and all interest and other amounts earned on the
Earnest Money shall be deemed additional Earnest Money. All fees, costs and
expenses of the Earnest Money Escrow shall be shared equally between Seller and
Purchaser, except that Purchaser shall pay any fees, costs or expenses with
respect to the investment of the Earnest Money and Purchaser shall bear the risk
of loss of the Earnest Money.

(c) Disbursement of Earnest Money. At Closing, Purchaser shall cause Escrow
Agent to disburse the Earnest Money to Seller, and Purchaser shall receive a
credit against the Purchase Price in the amount of the Earnest Money disbursed
to Seller, or if this Agreement is terminated, the Earnest Money shall be
disbursed by Escrow Agent to Seller or Purchaser in accordance with the terms of
this Agreement and the Earnest Money Escrow Agreement.



--------------------------------------------------------------------------------

Section 3.4 Payment of Purchase Price. At Closing, Purchaser shall pay to Seller
by wire transfer of immediately available funds an amount equal to the Purchase
Price (as adjusted pursuant to Section 3.1) less the Earnest Money disbursed to
Seller. Purchaser shall cause the wire transfer of funds to be received by
Seller no later than 1:00 p.m. (Eastern Time) (time is of the essence).

Section 3.5 Like-Kind Exchange. Notwithstanding anything to the contrary in this
Agreement, Purchaser acknowledges and agrees that Seller shall have the right at
Closing, in lieu of receiving the Purchase Price for the sale of the Property,
to exchange the Property in a transaction intended to qualify as a tax-free
exchange under Section 1031 of the Code (the “Tax-Free Exchange”). If Seller
elects to effect a Tax-Free Exchange pursuant to this Section 3.5, Seller shall
provide written notice to Purchaser prior to Closing, in which case Seller shall
enter into an exchange agreement and other exchange documents with a “qualified
intermediary” (as defined in Treas. Reg. § 1.1031(k)-1(g)(4)) (the “Exchange
Party”) pursuant to the Exchange Party’s standard form of such exchange
documents (the “Exchange Agreement”), pursuant to which Seller shall assign all
of its right, title and interest under this Agreement to the Exchange Party;
provided, however, (i) that such assignment shall not relieve Seller of any of
its obligations under this Agreement , (ii) Seller shall save, protect, defend,
indemnify and hold the Purchaser Indemnitees harmless from any and all
additional costs, liabilities or expenses as a result of such Tax-Free Exchange
and such indemnification shall not be subject to the limitation of
Section 14.3(b) of this Agreement, (iii) Seller shall remain liable for any of
its obligations under this Agreement, (iv) such exchange shall not cause or
result in any delay of the Closing, and (v) Purchaser shall not be obligated to
take title to any other property in connection with such exchange. Purchaser
shall execute and deliver such documents as may be reasonably required to
complete the transactions contemplated by the Tax-Free Exchange which are in
form and substance reasonably acceptable to Purchaser, and otherwise cooperate
with Seller in all reasonable respects to effect the Tax-Free Exchange.
Purchaser agrees that if Seller elects to effect a Tax-Free Exchange pursuant to
this Section 3.5, the Earnest Money shall be deposited with or transferred to
the Exchange Party pursuant to the Exchange Agreement, subject to the same terms
applicable thereto under the Earnest Money Escrow Agreement. Notwithstanding the
foregoing in this Section 3.5, the Tax-Free Exchange shall not diminish
Purchaser’s rights, nor increase Purchaser’s obligations, under this Agreement.
Seller shall pay for all fees, costs and expenses in connection with the
Tax-Free Exchange.

Section 3.6 Independent Contract Consideration. Contemporaneously with the
execution of this Agreement, Purchaser shall deliver to Seller a check in the
amount of $100 (the “Independent Contract Consideration”), which amount the
parties bargained for and agreed to as consideration for the Seller’s grant to
Purchaser of Purchaser’s right to purchase the Property pursuant to the terms
hereof and for Seller’s execution, delivery and performance of this Agreement.
The Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided in this Agreement, is nonrefundable
under any circumstances and will be retained by Seller notwithstanding any other
provisions of this Agreement.



--------------------------------------------------------------------------------

ARTICLE IV.

DUE DILIGENCE; TITLE AND SURVEY

Section 4.1 Due Diligence.

(a) Due Diligence Contingency. Purchaser has completed all of its due diligence
prior to the Effective Date. There is no due diligence contingency to this
Agreement. Any additional inspections that Purchaser may elect to undertake
pursuant to this Agreement are for its own information, but do not give rise to
any right to terminate this Agreement or give rise to any condition to Closing
not otherwise explicitly set forth herein.

(b) Due Diligence Inspections. Purchaser, through its employees, contractors,
consultants, agents and representatives (“Purchaser’s Inspectors”), shall have
the right to perform such examinations, tests, investigations and studies of the
Property (the “Inspections”) as Purchaser reasonably deems advisable, in
accordance with this Section 4.1, and Seller shall provide reasonable access to
the Property for Purchaser’s Inspectors to perform the Inspections; provided,
however, that (i) Purchaser shall provide Seller with at least one (1) Business
Day prior written notice of each of the Inspections; (ii) Purchaser and its
inspectors shall be accompanied by an employee, agent or representative of
Seller; (iii) the Inspections shall be conducted by Purchaser’s Inspectors on a
Business Day between 10:00 a.m. and 5:00 p.m. (Eastern Time); (iv) Purchaser’s
Inspectors shall not perform any drilling, coring or other invasive testing,
without Seller’s prior written consent (which consent may be withheld in
Seller’s sole discretion) and (v) the Inspections shall not unreasonably
interfere with the operations of the Hotel, and Purchaser’s Inspectors shall
comply with Seller’s requests with respect to the Inspections to minimize such
interference.

(c) Seller’s Due Diligence Materials. Purchaser acknowledges receipt of the due
diligence materials set forth on Schedule 4.1(c). Seller shall provide to
Purchaser promptly upon request by Purchaser such additional due diligence
materials in Seller’s Possession relating to the Property which are reasonably
requested by Purchaser, and Purchaser agrees to acknowledge in writing, upon
Seller’s request, the receipt of any due diligence documents or materials
delivered to Purchaser. (All due diligence documents and materials provided by
Seller to Purchaser pursuant to this Agreement are referred to collectively
herein as the “Seller Due Diligence Materials”.)

(d) Purchaser’s Due Diligence Reports. If requested by Seller, Purchaser shall
provide a copy to Seller of all final studies, reports, and assessments prepared
by any Person for or on behalf of Purchaser (other than any internal studies,
reports and assessments or other privileged information prepared by any of
Purchaser’s employees, attorneys, investors, bankers or accountants) in
connection with the Inspections (the “Purchaser Due Diligence Reports”), and if
also requested by Seller, at Seller’s sole cost and expense, Purchaser shall use
commercially reasonable efforts to obtain an original of any such Purchaser Due
Diligence Reports for Seller, together with a reliance letter from such Person
in favor of Seller. This Section 4.1(d) shall survive the termination of this
Agreement.

(e) Release and Indemnification. Purchaser shall, at its cost and expense,
repair any damage to the Property or any other property owned by a Person other
than Purchaser arising from or in connection with the Inspections, and restore
the Property or such other third-party property to the same condition as existed
prior to such Inspections. Purchaser hereby releases the Seller Indemnitees for
any Losses incurred by any Purchaser Indemnitees arising from or in



--------------------------------------------------------------------------------

connection with the Inspections, except to the extent resulting from Seller’s
gross negligence or intentional misconduct. Purchaser shall indemnify the Seller
Indemnitees from and against any Losses incurred by any Seller Indemnitees
arising from or in connection with the Inspections, except to the extent
resulting from Seller’s gross negligence or intentional misconduct. Purchaser
shall in no event be responsible under this Section 4(e) for any condition
already existing on the Property at the time of the Inspections, except and only
to the extent that Purchaser or the Inspections exacerbate such existing
condition. This Section 4.1(e) shall survive the termination of this Agreement
and the Closing.

(f) Liens. Purchaser shall not permit any mechanics’ or materialmen’s liens to
be filed against the Real Property as a result of the Inspection or of any of
Purchaser’s Inspectors activities on or with respect to the Real Property,
including but not limited to, with respect to any labor or materials furnished
to the Real Property at Purchaser’s or Purchaser’s Inspectors’ insistence or
request. If any such lien is filed against the Real Property, Purchaser shall
cause the same to be promptly discharged of record and, to the extent not fully
discharged of record, any such lien shall be a Permitted Exception to which the
Purchaser agrees to accept the conveyance of title to the Real Property for the
purposes of this Agreement. If Purchaser fails to have any such lien removed of
record or post a bond or other security reasonably acceptable to Seller within
thirty (30) days following written notice from Seller, then Seller may cause the
same to be removed of record and recover from Purchaser all reasonable
out-of-pocket costs and expenses incurred by Seller in connection therewith.
Purchaser shall indemnify, hold harmless and defend Seller, Manager and the Real
Property from and against any and all such liens. This Section 4.1(f) shall
survive the termination of this Agreement.

(g) Compliance with Laws. Purchaser, at its own expense, shall comply in all
material respects (and shall cause each of Purchaser’s Inspectors to comply in
all material respects) with all applicable laws, regulations, rules, and orders
with respect to the Inspections and with respect to their activities on or about
the Real Property including, without limitation, those relating to health,
safety, noise, environmental protection, waste disposal, water and air quality,
and worker occupational health and safety, and shall furnish to Seller
reasonable evidence of such compliance upon request.

(h) Insurance.

(i) With respect to any activities on or about the Real Property, Purchaser
shall, at its expense, maintain and furnish or cause Purchaser’s Inspectors to
maintain and furnish evidence of insurance naming Seller and Hyatt Corporation
as an additional insured thereunder, written through an insurance company
licensed to do business in the State of Massachusetts having a rating of at
least “A” by A.M. Best Company, evidencing current worker’s compensation
insurance meeting the legally mandated limits of coverage as well as commercial
general liability insurance on an occurrence basis with coverage limits of not
less than Two Million Dollars ($2,000,000) combined single limit per occurrence
for personal liability (including bodily injury and death) and not less than One
Million Dollars ($1,000,000) per occurrence for property damage and with
endorsements (copies to be provided to Seller) providing that such coverages are
primary and evidencing contractual liability insurance that covers Purchaser’s
indemnity obligations under this Agreement.



--------------------------------------------------------------------------------

(ii) A properly completed certificate of insurance executed by an authorized
representative of the insurer or insurers or a certified copy of the policy or
policies, evidencing compliance with the above requirements and providing that
not less than thirty (30) days prior written notice will be provided to Seller
before any cancellation of coverage, shall be delivered to Seller prior to entry
upon the Real Property by Purchaser or any of Purchaser’s Inspectors. In any
event, Purchaser shall cause Seller and Hyatt Corporation to be named as an
additional insured under all insurance coverages afforded Purchaser by any and
all of Purchaser’s Inspectors with respect to the performance of the
Inspections.

Section 4.2 Title and Survey.

(a) Title Commitment. Purchaser acknowledges receipt of an ALTA owner’s title
insurance commitment from the Title Company, with an effective date of
November 20, 2009 for the Real Property, together with a copy of all documents
referenced therein (the “Title Commitment”).

(b) Survey. Purchaser acknowledges receipt of the ALTA/ACSM Land Title Survey,
prepared by Merlyn J. Jenkins & Associates, Inc. (the “Survey”).

(c) Identification of Unpermitted Exceptions. Purchaser has reviewed (i) the
Title Commitment and has identified those exceptions to title that are not
acceptable to Purchaser (the “Title Exceptions”), and (ii) the Survey and has
identified those survey defects that are not acceptable to Purchaser (the
“Survey Defects”), and has provided written notice to Seller of Purchaser’s
objections to Title Exceptions and Survey Defects (the “Title Objection Letter”)
prior to the Effective Date. The Title Exceptions and Survey Defects set forth
in any Title Objection Letter are referred to collectively herein as the
“Unpermitted Exceptions”, a copy of which is attached as Exhibit G. All (i) real
estate taxes and assessments not due and payable as of the Closing Date,
(ii) Title Exceptions disclosed in the Title Commitment and all matters
disclosed on the Survey, that are not objected to by Purchaser in any Title
Objection Letter, (iii) all Tenant Leases, and (iv) all liens and encumbrances
created by Purchaser are referred to collectively herein as the “Permitted
Exceptions”.

(d) Removal of Unpermitted Exceptions. Seller agrees to use commercially
reasonable efforts to cure the Unpermitted Exceptions by removing such
Unpermitted Exception from title or causing the Title Company to waive or commit
to insure over such Unpermitted Exception at any time prior to Closing. If,
despite the use of commercially reasonable efforts Seller is not able to cure
any Unpermitted Exception(s) at or prior to Closing, Purchaser shall have the
option to (i) terminate this Agreement (subject to Purchaser’s satisfaction of
its obligations under Sections 4.1(d), 4.1(e) and 7.1(b)) and Seller and
Purchaser shall have no further rights or obligations under this Agreement,
except those which expressly survive such termination, or (ii) proceed to
Closing under this Agreement and accept title to the Real Property, subject to
such uncured Unpermitted Exception(s) (which shall thereafter be deemed to be
Permitted Exceptions), without any credit against the Purchase Price for any
such uncured Unpermitted Exception(s). For purposes of this Section 4.2(d),
“commercially reasonable efforts” shall mean undertaking such ministerial
efforts involving minor administrative costs, such as obtaining recordable
discharges of old, previously paid-off mortgages, but shall not



--------------------------------------------------------------------------------

include (i) payment of consideration to any third party in connection with the
removal of an Unpermitted Exception, (ii) the obligation to negotiate with or
make any request of any public or quasi-public entity or agency or (iii) the
incurring of any material expense.

(e) Other Title Company. If the Title Company does not agree to remove, waive or
insure over any Unpermitted Exception(s), but another nationally recognized,
financially sound title insurance company is willing to issue the Title Policy
without such Unpermitted Exception(s), then Seller shall have the right to
obtain, and Purchaser shall accept, a Title Policy from such other title
insurance company which otherwise shall satisfy the requirements of
Section 8.2(d) (in which case the term “Title Company” shall be deemed to refer
to such other title insurance company, and term “Escrow Agent” shall be deemed
to refer to the escrow agent of such other title insurance company for all
purposes in this Agreement).

(f) Extension of Closing Date. If Seller is unable to cure any Unpermitted
Exceptions prior to Closing, Seller shall have the right to postpone the Closing
and extend the Closing Date for up to thirty (30) days by providing written
notice to Purchaser no later than three (3) Business Days prior to the
originally scheduled Closing Date.

ARTICLE V.

SELLER’S REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties. To induce Purchaser to enter into
this Agreement and to consummate the transaction contemplated herein, Seller
hereby makes the representations and warranties in this Section 5.1, subject to
the limitations set forth in Sections 5.2, 5.3 and 5.4, upon which Seller
acknowledges and agrees that Purchaser is entitled to rely.

(a) Organization and Power. Seller is duly formed or organized, validly
existing, in good standing in the jurisdiction of its formation or organization,
and is qualified to do business in the jurisdiction in which the Hotel is
located, and has all requisite power and authority to own and operate the Hotel
as currently owned and operated.

(b) Authority and Binding Obligation. (i) Seller has full power and authority to
execute and deliver this Agreement and all documents now or hereafter to be
executed and delivered by Seller under this Agreement, and to perform all
obligations arising under this Agreement and such other documents, (ii) the
execution by the undersigned on behalf of Seller, and the delivery and
performance of this Agreement by Seller has been duly and validly authorized by
all necessary action on the part of Seller, and (iii) this Agreement and such
other documents now or hereafter to be executed and delivered by Seller under
this Agreement, when executed and delivered, will each constitute the legal,
valid and binding obligations of Seller enforceable against Seller in accordance
with its terms, except to the extent Purchaser itself is in default hereunder.

(c) Consents and Approvals; No Conflicts. Subject to the recordation of any
Closing Documents as appropriate, the approval of any appropriate Governmental
Authority in connection with the transfer of the Licenses and Permits, and
except as disclosed in Schedule 5.1(c), (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental



--------------------------------------------------------------------------------

Authority or other Person is necessary for the consummation by Seller of the
transaction contemplated by this Agreement, except to the extent the failure to
obtain such permit, authorization, consent or approval would not have a material
adverse effect on the ownership or operation of the Hotel, and (ii) neither the
execution and delivery of this Agreement by Seller, nor the consummation by
Seller of the transaction contemplated under this Agreement, nor performance by
Seller with any of the terms of this Agreement will: (A) violate any provision
of Seller’s organizational or governing documents; (B) violate any Applicable
Law to which Seller or the Property is subject; or (C) result in a violation or
breach of, or constitute a default under any of the Material Contracts, except
to the extent such violation, breach or default would not have a material
adverse effect on the ownership or operation of the Hotel, or (D) result in the
creation or imposition of any lien or encumbrance on the Property or any portion
thereof.

(d) Title to Personal Property. Except as set forth in Schedule 5.1(d), Seller
has good and valid title to all tangible Personal Property (other than the
Excluded Property), which in each case shall be free and clear of all liens and
encumbrances as of the Closing.

(e) Condemnation. Neither Seller nor Manager has received any written notice of
any pending condemnation or other proceedings in eminent domain, and to Seller’s
Knowledge, no such condemnation or eminent domain proceedings are threatened
against Seller, Manager or the Property or any portion thereof.

(f) Litigation. Except with respect to Employees (which are addressed in
Section 5.1(g)) and Environmental Claims (which are addressed in
Section 5.1(h)), and as set forth in Schedule 5.1(f), neither Seller nor Manager
has (i) been served with any court filing in any litigation with respect to the
Property in which Seller or Manager is named a party, or (ii) received written
notice of any claim, charge or complaint from any Governmental Authority or
other Person pursuant to any administrative, arbitration or similar adjudicatory
proceeding with respect to the Property which has not been resolved, settled or
dismissed.

(g) Employees.

(i) There are no employees of the Hotel other than the Employees. Neither Seller
nor Manager is a party to any collective bargaining agreement with any labor
union relating to Employees of the Hotel, and, except for the employment
agreements set forth in Schedule 5.1(g) (the “Employment Agreements”), neither
Seller nor Manager is a party to any written employment or compensation
agreements with any of the Employees. Seller has made available to Purchaser a
correct and complete copy of all Employment Agreements (including all
amendments, modifications and other agreements with respect thereto).

(ii) Except as set forth in Schedule 5.1(g), neither Seller nor Manager has
(A) been served with any court filing in any litigation with respect to the
Employees in which Seller or Manager is a named party or (B) received written
notice from any Employee, Governmental Authority or other Person making a formal
charge, complaint, or request for a grievance or arbitration proceeding against
Seller or Manager alleging a breach or default under any Employment Agreement or
a violation of any Applicable Law relating to the employment of the Employees.



--------------------------------------------------------------------------------

(h) Environmental Matters. Except as disclosed by the Environmental Report, to
Seller’s Knowledge, neither Seller nor Manager has received any written notice
from any Governmental Authority or other Person of any Environmental Claims or
violation of any Environmental Laws with respect to the Real Property which has
not been cured or dismissed.

(i) Licenses and Permits. Except as set forth in Schedule 5.1(i), Seller has
made available to Purchaser a true and complete copy of the Licenses and
Permits. Neither Seller nor Manager has received any written notice from any
Governmental Authority or other Person of (i) any violation, suspension,
revocation or non-renewal of any Licenses and Permits with respect to the
Property that has not been cured or dismissed, or (ii) any failure by Seller or
Manager to obtain any Licenses and Permits required for the Property that has
not been cured or dismissed.

(j) Tenant Leases. Schedule 5.1(j) sets forth a correct and complete list of the
Tenant Leases for the Hotel, and Seller has made available to Purchaser a true
and complete copy of the Tenant Leases (including all amendments, modifications
and other written agreements with respect thereto). Except as set forth in
Schedule 5.1(j), neither Seller nor Manager has given or received any written
notice of any breach or default under any of the Tenant Leases. To Seller’s
Knowledge, the Tenant Leases are in full force and effect.

(k) Contracts. Schedule 5.1(k) sets forth a correct and complete list of the
Material Contracts, and Seller has made available to Purchaser a true and
complete copy of each of the Contracts (including all amendments, modifications
and other written agreements with respect thereto). Except as set forth on
Schedule 5.1(k), neither Seller nor Manager has given or received any written
notice of any breach or default under any of the Material Contracts which has
not been cured. To Seller’s Knowledge, the Material Contracts are in full force
and effect.

(l) Management Agreements. Except for the Management Agreement, Seller is not a
party to any management, franchise, license, concession or other agreement for
the management or operation of the Hotel.

(m) Bookings. Schedule 5.1(m) sets forth a correct list of all Bookings for the
Hotel as of the date of its preparation. Provided that Closing occurs on or
before March 18, 2010, Schedule 5.1(m) will not need to be updated. If Closing
occurs after March 18, 2010, Schedule 5.1(m) shall be updated to a date that is
not earlier than ten (10 Business Days prior to Closing.

(n) Insurance. Schedule 5.1(n) sets forth a true and correct list of the
insurance maintained by Seller with respect to the Property.

(o) Finders and Investment Brokers. Seller has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser or in such
other capacity for or on behalf of Seller in connection with the transaction
contemplated by this Agreement in a manner which would entitle such Person to
any fee or commission in connection with this Agreement or the transaction
contemplated in this Agreement. Seller shall indemnify Purchaser Indemnitees
from and against any Losses incurred by Purchaser Indemnitees as a result of any
inaccuracy of the representation contained in this Section 5.1(o). The indemnity
in this Section 5.1(o) shall survive Closing or termination of this Agreement
and shall not be subject to the limitation set forth in Section 14.3(b) of this
Agreement.



--------------------------------------------------------------------------------

(p) Foreign Person. Seller is not a “foreign person” for purposes of the
withholding provisions of Section 1445 of the Code.

(q) Bankruptcy. Seller has not filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Seller or for the
appointment of a receiver or trustee for all or any substantial part of the
Property, nor has Seller made any assignment for the benefit of its creditors or
filed a petition for an arrangement, or entered into an arrangement with
creditors or filed a petition for an arrangement with creditors or otherwise
admitted in writing its inability to pay its debt as they become due.

(r) Taxes. Except as disclosed in Schedule 5.1(r), (i) all Taxes which would be
delinquent if unpaid will be paid in full or prorated at Closing as part of the
Prorations pursuant to Section 10.1(a); provided, however, that if any Taxes are
payable in installments, such representation and warranty shall apply only to
such installments which would be delinquent if unpaid at Closing, (ii) Seller
has not received any written notice for an audit of any Taxes which has not been
resolved or completed, and (iii) Seller is not currently contesting any Taxes.

Section 5.2 LIMITATION ON SELLER’S REPRESENTATIONS AND WARRANTIES. PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY CLOSING DOCUMENT, (I) THE PURCHASE OF THE PROPERTY SHALL BE ON
AN “AS IS,” “WHERE IS,” “WITH ALL FAULTS BASIS,” SUBJECT TO REASONABLE WEAR AND
TEAR FROM THE DATE OF THIS AGREEMENT UNTIL CLOSING, AND (II) NONE OF SELLER,
MANAGER, EMPLOYER OR ANY OF THEIR AFFILIATES, NOR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, DIRECTORS, OFFICERS, MANAGERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, NOR ANY PERSON PURPORTING TO REPRESENT ANY
OF THE FOREGOING, HAVE MADE ANY REPRESENTATION, WARRANTY, GUARANTY, PROMISE,
PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO THE HOTEL OR ANY ASPECT
THEREOF OR THE PROPERTY OR ANY PORTION THEREOF, WRITTEN OR ORAL, EXPRESS OR
IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
OR ANY REPRESENTATION OR WARRANTY AS TO (A) THE CONDITION, QUANTITY, QUALITY,
USE, OCCUPANCY OR OPERATION OF THE PROPERTY OR ANY PORTION THEREOF, (B) THE
PAST, PRESENT OR FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE HOTEL, (C) THE
COMPLIANCE OF THE PROPERTY OR ANY PORTION THEREOF OR THE OPERATION OF THE HOTEL
WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, OR (D) THE
ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER INFORMATION SET FORTH IN THE
SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE PREPARED FOR OR
ON BEHALF OF SELLER. PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS NOT
RELYING ON ANY STATEMENT MADE OR INFORMATION PROVIDED TO PURCHASER BY SELLER,
MANAGER, EMPLOYER OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, DIRECTORS, MANAGERS, OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT ANY
OF THE FOREGOING, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE
BY SELLER IN THIS AGREEMENT.



--------------------------------------------------------------------------------

Section 5.3 Amendment to Representations, Warranties and Schedules.
Notwithstanding anything to the contrary in this Agreement, Seller shall have
the right to amend and supplement the representations and warranties contained
in Section 5.1 of this Agreement and the schedules to this Agreement from time
to time to the extent Seller did not have Knowledge as of the date of this
Agreement of the matter being disclosed in such amendment or supplement or to
the extent that facts regarding such matter changed subsequent to the making of
the representation and warranty by providing a written copy of such amendment or
supplement to Purchaser. No such amendment or supplement or the subject matter
thereof shall be deemed a default by Seller under this Agreement. If such
amendment or supplement is delivered after the expiration of the Due Diligence
Period and such amendment or supplement contains a material modification to any
representation or warranty contained in Section 5.1, Purchaser may elect, no
later than five (5) Business Days after receipt of Seller’s notice, to proceed
to Closing notwithstanding such amendment or supplement or terminate this
Agreement. In the event Purchaser elects to terminate this Agreement pursuant to
this Section 5.3, Escrow Agent shall refund the Earnest Money to Purchaser upon
Purchaser’s satisfaction of its obligations under Sections 4.1(d), 4.1(e) and
7.1(b). If Purchaser does not make such election, within such five (5) Business
Day period, Purchaser shall be deemed to have elected to proceed to Closing.
Seller’s representations and warranties shall be deemed modified by any
amendment or supplement delivered in accordance with this Section 5.3.

Section 5.4 Effect of Purchaser’s Knowledge.

If Purchaser has Knowledge prior to Closing of a breach of any representation or
warranty made by Seller in this Agreement and Purchaser nevertheless elects to
close this transaction, such representation or warranty by Seller with respect
to such matter shall be deemed to be modified to reflect such Purchaser’s
Knowledge.

ARTICLE VI.

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Section 6.1 Representations and Warranties. To induce Seller to enter into this
Agreement and to consummate the transaction contemplated hereby, Purchaser
hereby makes the representations and warranties in this Section 6.1, subject to
the limitation in Section 6.2, upon which Purchaser acknowledges and agrees that
Seller is entitled to rely.

(a) Organization and Power. Purchaser is duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

(b) Authority and Binding Obligation. (i) Purchaser has full power and authority
to execute and deliver this Agreement and all documents now or hereafter to be
executed and delivered by Purchaser under this Agreement, and to perform all
obligations arising under this



--------------------------------------------------------------------------------

Agreement and such other documents, (ii) the execution by the undersigned on
behalf of Purchaser, and the delivery and performance of this Agreement by
Purchaser has been duly and validly authorized by all necessary action on the
part of Purchaser, and (iii) this Agreement and such other documents now or
hereafter to be executed and delivered by Purchaser under this Agreement, when
executed and delivered, will each constitute the legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with its
terms, except to the extent Seller itself is in default hereunder.

(c) Consents and Approvals; No Conflicts. Subject to the recordation of certain
of the Closing Documents, as appropriate, and the approval of any appropriate
Governmental Authority in connection with the transfer of the Licenses and
Permits, (i) No filing with, and no permit, authorization, consent or approval
of, any Governmental Authority or other Person is necessary for the consummation
by Purchaser of its obligations under this Agreement, and (ii) neither the
execution and delivery of this Agreement by Purchaser, nor the consummation by
Purchaser of the transaction contemplated under this Agreement, nor compliance
by Purchaser with any of the terms of this Agreement will: (A) violate any
provision of the organizational or governing documents of Purchaser; (B) violate
any Applicable Law to which Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any material contract, agreement or
other instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject.

(d) Finders and Investment Brokers. Purchaser has not dealt with any Person who
has acted, directly or indirectly, as a broker, finder, financial adviser or in
such other capacity for or on behalf of Purchaser in connection with the
transaction contemplated by this Agreement in any manner which would entitle
such Person to any fee or commission in connection with this Agreement or the
transaction contemplated in this Agreement. Purchaser shall indemnify Seller
Indemnitees from and against any Losses incurred by Seller Indemnitees as a
result of any inaccuracy of the representation contained in this Section 6.1(d).
The indemnity in this Section 6.1(d) shall survive Closing or termination of
this Agreement.

Section 6.2 Effect of Seller’s Knowledge. If Seller has Knowledge prior to
Closing of a breach of any representation or warranty made by Purchaser in this
Agreement and Seller nevertheless elects to close this transaction described in
this Agreement, such representation or warranty by Purchaser with respect to
such matter shall be deemed to be qualified or modified to reflect such Seller’s
Knowledge.

ARTICLE VII.

COVENANTS

Section 7.1 Confidentiality; Exclusivity.

(a) Disclosure of Confidential Information; Public Announcements. Purchaser
shall keep confidential and not make any public announcement or disclose to any
Person the existence or any terms of this Agreement, any information disclosed
by the Inspections or in the Seller Due Diligence Materials or Purchaser Due
Diligence Reports, and any other documents, materials, data or other information
with respect to the Hotel which is not generally known to the public



--------------------------------------------------------------------------------

(the “Confidential Information”); provided, however, that Purchaser shall be
permitted to (i) disclose any Confidential Information to the extent required by
court order or under Applicable Law, (ii) make a public announcement regarding
the transaction contemplated in this Agreement after the expiration of the Due
Diligence Period (except to the extent that Purchaser is required to make a
public announcement under Applicable Law), provided that Seller shall approve
the form and substance of any such public announcement, which approval shall not
be unreasonably withheld, conditioned or delayed, or (iii) disclose any
Confidential Information to any Person on a “need-to-know” basis, such as their
respective directors, officers, partners, members, employees, attorneys,
accountants, engineers, surveyors, consultants, lenders, investors, managers,
franchisors and such other Persons whose assistance is required to consummate
the transactions contemplated in this Agreement; provided, however, that
Purchaser shall (a) advise such Person of the confidential nature of such
Confidential Information, and (b) use commercially reasonable efforts to cause
such Person to maintain the confidentiality of such information. This
Section 7.1(a) shall survive the termination of this Agreement, but not Closing.

(b) Return of Seller Due Diligence Materials. If this Agreement is terminated,
(i) Purchaser promptly shall return all original Seller Due Diligence Materials
provided by Seller to Purchaser or certify to Seller in writing that Purchaser
has destroyed such materials, (ii) Purchaser shall destroy all copies and other
reproductions made of any Seller Due Diligence Materials and certify to Seller
in writing that Purchaser has completed such destruction, and (iii) upon
Seller’s request, Purchaser shall promptly deliver to Seller copies of all final
third-party reports prepared by or for Purchaser in connection with the
Inspections (other than any internal studies, reports and assessments or other
privileged information prepared by any of Purchaser’s employees, attorneys,
investors, bankers or accountants). This Section 7.1(b) shall survive
termination of this Agreement.

(c) Communication with Employees. Purchaser shall not, through its employees,
agents, representatives or any other Person, directly or indirectly, initiate or
pursue any communication with any Employees or any Person representing any
Employees involving any matter with respect to the Hotel, the Employees or this
Agreement, other than Philip Stamm, the Hotel’s general manager, without
Seller’s prior written consent, which may be withheld, in Seller’s sole
discretion, unless such communication is arranged by Seller. If Purchaser
breaches its covenants in this Section 7.1(c), Seller shall have the right to
terminate this Agreement, in which case Escrow Agent shall refund the Earnest
Money to Purchaser upon Purchaser’s satisfaction of its obligations under
Sections 4.1(d), 4.1(e) and 7.1(b), and Seller and Purchaser shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination.

Section 7.2 Operation of the Hotel Prior to Closing.

(a) Operation in Ordinary Course of Business. From the expiration of the Due
Diligence Period until the Closing or earlier termination of this Agreement,
Seller shall operate the Hotel in the Ordinary Course of Business, including,
without limitation, (i) maintaining all existing insurance coverages as set
forth in Schedule 5.1(n), (ii) maintaining the inventories of Supplies, F&B and
Retail Merchandise in the Ordinary Course of Business, and (iii) performing
maintenance and repairs for the Real Property and tangible Personal Property in
the Ordinary Course of Business; provided, however, that Seller shall be
permitted to inform vendors, guests or prospective guests of the Hotel of the
impending sale of the Hotel.



--------------------------------------------------------------------------------

(b) Contracts. From the expiration of the Due Diligence Period until the Closing
or earlier termination of this Agreement, Seller shall not (i) amend, modify,
extend, renew or terminate any existing Contracts unless in accordance with
their existing terms (other than those identified as “Terminated Contracts” on
Schedule 5.1(k)) Tenant Leases or Licenses and Permits, in each case without
Purchaser’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed, except in the Ordinary Course of Business, nor
(ii) enter into any new Tenant Leases or Contracts, unless such new Tenant
Leases or Contracts are terminable by Purchaser in accordance with their terms,
without any termination fee, upon not more than thirty (30) days notice.



--------------------------------------------------------------------------------

Section 7.3 Licenses and Permits. Purchaser shall be responsible for obtaining
the transfer of all Licenses and Permits (to the extent transferable) or the
issuance of new licenses and permits, including, without limitation, the
licenses and permits required for the sale and service of alcoholic beverages at
the Hotel (the “Liquor License”). Purchaser, at its cost and expense, shall
submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions to effect the transfer of
Licenses and Permits or issuance of new licenses and permits, including, without
limitation, the Liquor License, as of the Closing, and Seller shall use
commercially reasonable efforts (at no cost or expense to Seller other than any
de minimis cost or expense or any cost or expense which Purchaser agrees in
writing to reimburse) to cooperate with Purchaser to cause the Licenses and
Permits to be transferred or new licenses and permits to be issued to Purchaser.
Notwithstanding anything to the contrary in this Section 7.3, Purchaser shall
not post any notices at the Hotel or publish any notices required for the
transfer of the Licenses and Permits or issuance of new licenses and permits,
including, without limitation, the Liquor License, prior to the expiration of
the Due Diligence Period.

Section 7.4 Employees. Subject to the terms of the Hotel Management Agreement
governing the employment of Employees, a sufficient number of Employees shall
continue to be employed by Manager or its Affiliate pursuant to the Hotel
Management Agreement so that no notices are required, nor shall be given, under
the Worker Adjustment and Retraining Act, 29 U.S.C. §2101 et seq., or similar
state or local law.

Section 7.5 Bookings. Purchaser shall assume and honor all Bookings for any
period on or after the Prorations Date, including, without limitation, any
Bookings by any Person in redemption of any benefits accrued under the Gold
Passport® Program, any Bookings under any special promotions, employee Bookings,
pre-paid Bookings or Bookings for which a deposit was made and for which
Purchaser received a credit on the Prorations Date. Purchaser shall be
responsible for any and all refunds associated with any of the foregoing. Seller
shall promptly reimburse Purchaser for any room nights redeemed by any Person
pursuant to the Gold Passport® Program on or after the Prorations Date in
accordance with the terms for such reimbursement as provided in the Gold
Passport® Program and shall promptly reimburse Purchaser for any payments for
any Bookings paid for with gift certificates of Seller or any of its Affiliates.
This Section 7.5 shall survive the Closing.

Section 7.6 Tax Contests.

(a) Taxable Period Terminating Prior to Closing Date. Seller shall retain the
right to commence, continue and settle any proceeding to contest any Taxes for
any taxable period which terminates prior to the Closing Date, and shall be
entitled to any refunds or abatements of Taxes awarded in such proceedings.

(b) Taxable Period Including the Closing Date. Seller shall have the right to
commence, continue and settle any proceeding to contest any Taxes for any
taxable period which includes the Closing Date. Notwithstanding the foregoing,
if Purchaser desires to contest any Taxes for such taxable period and Seller has
not commenced any proceeding to contest any such Taxes for such taxable period,
Purchaser shall provide written notice requesting that Seller contest such
Taxes. If Seller desires to contest such Taxes, Seller shall provide written
notice to



--------------------------------------------------------------------------------

Purchaser within twenty (20) days after receipt of Purchaser’s request
confirming that Seller will contest such Taxes, in which case Seller shall
proceed to contest such Taxes, and Purchaser shall not have the right to contest
such Taxes. If Seller fails to provide such written notice confirming that
Seller will contest such Taxes within such twenty (20) day period, Purchaser
shall have the right to contest such Taxes. Any refunds or abatements awarded in
such proceedings shall be used first to reimburse the Party contesting such
Taxes for the reasonable costs and expenses incurred by such Party in contesting
such Taxes, and the remainder of such refunds or abatements shall be prorated
between Seller and Purchaser as of the Cut-Off Time, and the Party receiving
such refunds or abatements promptly shall pay such prorated amount due to the
other Party.

(c) Taxable Period Commencing On or After Closing Date. Purchaser shall have the
right to commence, continue and settle any proceedings to contest Taxes for any
taxable period which commences on or after the Closing Date, and shall be
entitled to any refunds or abatements of Taxes awarded in such proceedings.

(d) Cooperation. Seller and Purchaser shall use commercially reasonable efforts
to cooperate with the Party contesting the Taxes (at no cost or expense to the
Party not contesting the Taxes other than any de minimis cost or expense or any
cost or expense which the requesting Party agrees in writing to reimburse) and
to execute and deliver any documents and instruments reasonably requested by the
Party contesting the Taxes in furtherance of the contest of such Taxes.

(e) Survival. The provisions of this Section 7.6 shall survive the Closing.

Section 7.7 Notices and Filings. Seller shall have the right, at its sole cost
and expense, to send an announcement to all guests and customers at the Hotel as
of the Closing and all Persons who have Bookings at the Hotel as of the Closing,
in form and substance reasonably acceptable to Purchaser, informing such Persons
of the change in ownership and operation of the Hotel to Purchaser. Seller and
Purchaser shall use commercially reasonable efforts to cooperate with each other
(at no cost or expense to the Party whose cooperation is requested, other than
any de minimis cost or expense or any cost or expense which the requesting Party
agrees in writing to reimburse) to provide written notice to any Person under
any Tenant Leases, Contracts, Licenses and Permits, and to effect any
registrations or filings with any Governmental Authority or other Person,
regarding the change in ownership or operation of the Hotel. This Section 7.7
shall survive the Closing.

Section 7.8 Access to Information. After the Closing, Purchaser shall provide
reasonable access to the officers, employees, agents and representatives of any
Seller Indemnitees to (i) Purchaser’s books and records for the Hotel for any
purpose deemed necessary or advisable by Seller, including, without limitation,
to facilitate the preparation of any documents required to be filed by Seller
under Applicable Law or the resolution of any audit, litigation or other
proceeding, claim or charge made by any Person or insurance claim involving
Seller or any of its Affiliates, (ii) the Property to conduct any examinations,
tests, investigations or studies of the Property (provided, however, that Seller
shall not conduct any invasive examinations, tests, investigations or studies of
the Property, without obtaining Purchaser’s prior written consent, which may be
withheld in Purchaser’s sole discretion), and (iii) the employees



--------------------------------------------------------------------------------

of Purchaser (or Purchaser’s manager) whose assistance or testimony is deemed
necessary or advisable by Seller to assist Seller in evaluating or defending any
audit, litigation or other proceeding, claim or charge made by any Person or
insurance claim involving any Seller Indemnitees; provided, however, that
(A) such Seller Indemnitees shall provide reasonable prior notice to Purchaser;
(B) Purchaser shall not be required to provide such access during non-business
hours; (C) Purchaser shall have the right to accompany the officer, employees,
agents or representatives of such Seller Indemnitees in providing access to its
books and records, the Property or the employees of Purchaser (or Purchaser’s
manager) as provided in this Section 7.8; Seller shall defend, indemnify and
hold harmless the Purchaser Indemnitees in accordance with Article XIV from and
against any Loss incurred by any Purchaser Indemnitees arising from any
examinations, tests, investigations or studies of the Property conducted by
Seller, its employees, agents or representatives pursuant to this Section 7.8
and such indemnity shall not be subject to the limitation set forth in
Section 14.3(b) of this Agreement. Purchaser, at its cost and expense, shall
retain all books and records with respect to the Hotel for a period of seven
(7) years after the Closing. This Section 7.8 shall survive the Closing.

Section 7.9 Further Assurances. From the date of this Agreement until the
Closing or termination of this Agreement, Seller and Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transaction contemplated in this Agreement, including, without
limitation, (i) obtaining all necessary consents, approvals and authorizations
required to be obtained from any Governmental Authority or other Person under
this Agreement or Applicable Law, and (ii) effecting all registrations and
filings required under this Agreement or Applicable Law. After the Closing,
Seller and Purchaser shall use commercially reasonable efforts (at no cost or
expense to such Party, other than any de minimis cost or expense or any cost or
expense which the requesting Party agrees in writing to reimburse) to further
effect the transaction contemplated in this Agreement. This Section 7.9 shall
survive the Closing.

Section 7.10 Intentionally Deleted.

ARTICLE VIII.

CONDITIONS PRECEDENT

Section 8.1 Conditions Precedent to the Obligations of Both Seller and
Purchaser. The respective obligations of Seller and Purchaser to close the
transaction contemplated under this Agreement are subject to the satisfaction at
or prior to the Closing Date of the following conditions precedent (the “Mutual
Closing Conditions”):

(a) No litigation or other court action shall be pending seeking to obtain an
injunction or other relief from such court to enjoin the consummation of the
transaction described in this Agreement, and no preliminary or permanent
injunction or other order, decree or ruling shall have been issued by a court of
competent jurisdiction or by any Governmental Authority, that would make illegal
or invalid or otherwise prevent the consummation of the transaction described in
this Agreement (if any such litigation or action is pending, or any such
injunction has been issued, the Closing Date shall be extended, for a period not
to exceed thirty (30) days, while the Seller may, at its election, endeavor to
get such litigation or action dismissed or such injunction lifted);



--------------------------------------------------------------------------------

(b) No Applicable Law shall have been enacted (or passed which upon enactment),
would make illegal or invalid or otherwise prevent the consummation of the
transaction contemplated under this Agreement; and

(c) The parties shall have executed a hotel management agreement in the form
attached hereto as Exhibit F (the “Hotel Management Agreement”) for the
continued management of the Hotel by Manager subsequent to Closing.

Section 8.2 Additional Conditions to Purchaser’s Obligations. In addition to the
Mutual Closing Conditions, Purchaser’s obligations to close the transactions
contemplated under this Agreement also are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):

(a) Seller’s Deliveries. Seller shall have delivered to Purchaser or deposited
with Escrow Agent in the Closing Escrow for the benefit of Purchaser, all of the
Closing Documents and other items set forth in Section 9.3.

(b) Representations and Warranties. Each of Seller’s representations and
warranties made in this Agreement (as the same may be updated pursuant to
Section 5.3) shall be true and correct in all material respects as of the
Closing (unless such representation or warranty is made expressly as of another
date).

(c) Covenants and Obligations. Seller shall have performed in all material
respects all of its covenants and obligations under this Agreement.

(d) Title Policy. The Title Company shall have committed to issue an owner’s
title insurance policy to Purchaser (which may be in the form of a mark-up of
the Title Commitment) in accordance with the Title Commitment, insuring
Purchaser’s interest in the Real Property as of the Closing Date, with gap
coverage from the Closing through the date of recording, with extended coverage
(deleting the general or standard exceptions) in the Title Commitment, subject
only to the Permitted Exceptions (the “Title Policy”).

(e) Management Agreement. Seller shall have terminated the Management Agreement
with Manager as of the Closing at its sole cost and expense.

The Purchaser Closing Conditions are for the benefit of Purchaser, and Purchaser
shall have the right to waive any of the Purchaser Closing Conditions at or
prior to Closing.

Section 8.3 Additional Conditions to Seller’s Obligations. In addition to the
Mutual Closing Conditions, Seller’s obligations to close the transactions
contemplated under this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Seller Closing Conditions”):

(a) Receipt of the Purchase Price. Purchaser shall have (i) paid to Seller
pursuant to Section 3.4 or deposited with Escrow Agent, with written direction
to disburse the same to Seller, the Purchase Price (as adjusted pursuant to
Section 3.1), and (ii) delivered written direction to Escrow Agent to disburse
the Earnest Money to Seller.



--------------------------------------------------------------------------------

(b) Purchaser’s Deliveries. Purchaser shall have delivered to Seller or
deposited with Escrow Agent in the Closing Escrow for the benefit of Seller, all
of the Closing Documents and other items set forth in Section 9.4.

(c) Representations and Warranties. Each of the representations and warranties
of Purchaser made in this Agreement shall be true and correct in all material
respects as of the Closing (unless such representation or warranty is made
expressly as of another date).

(d) Covenants and Obligations. Purchaser shall have performed in all material
respects all of its covenants and obligations under this Agreement.

(e) Intentionally Deleted.

The Seller Closing Conditions are for the benefit of Seller, and Seller shall
have the right to waive any of the Seller Closing Conditions at or prior to
Closing.



--------------------------------------------------------------------------------

Section 8.4 Frustration of Closing Conditions. Seller and Purchaser may not rely
on the failure of the Seller Closing Conditions or Purchaser Closing Conditions,
respectively, if such failure was caused by such Party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur.

ARTICLE IX.

CLOSING

Section 9.1 Closing Date. The closing of the transaction contemplated under this
Agreement (the “Closing”) shall occur on the date that is thirty (30) days after
the expiration of the Due Diligence Period, or such other date as agreed to in
writing between Seller and Purchaser (the date on which the Closing occurs is
referred to herein as the “Closing Date”), and shall be effected through the
Closing Escrow pursuant to the Closing Escrow Agreement as provided in
Section 9.2 at the offices of Seller’s counsel or such other place as agreed to
in writing between Seller and Purchaser.

Section 9.2 Closing Escrow. The Closing shall take place by means of a so-called
“New York-style” escrow (the “Closing Escrow”). On or prior to the Closing Date,
Seller and Purchaser shall provide a letter of joint closing instructions to the
Escrow Agent with respect to the Closing in form and substance reasonably
acceptable to Seller, Purchaser (the “Closing Escrow Agreement”) pursuant to
which (i) all of the documents required to be delivered by Seller and Purchaser
pursuant to this Agreement (the “Closing Documents”) shall be deposited with
Escrow Agent; (ii) the Purchase Price to be paid by Purchaser pursuant to
Section 3.4 shall be deposited with Escrow Agent, and (iii) at Closing, the
Closing Documents shall be delivered to Seller and Purchaser (as the case may
be) and the Purchase Price (as adjusted by Section 3.1) shall be disbursed to
Seller pursuant to the Closing Escrow Agreement.

Section 9.3 Seller’s Deliveries. At the Closing, Seller shall deliver or cause
to be delivered to Purchaser or deposited with Escrow Agent in the Closing
Escrow for the benefit of Purchaser all of the (i) documents, each of which
shall have been duly executed by Seller and acknowledged (if required), and
(ii) other items, set forth in this Section 9.3, as follows:

(a) A certificate re-making the representations and warranties set forth in
Section 5.1 as of the Closing Date, subject to the limitations contained in
Sections 5.2, 5.3 and 5.4.

(b) A quitclaim deed in the form of Exhibit B, conveying the Real Property to
Purchaser or its designee, subject only to the Permitted Exceptions;

(c) A Bill of Sale in the form of Exhibit C, transferring the FF&E, Supplies,
Attic Stock, F&B, Retail Merchandise, Plans and Specifications and those
portions of the Accounts Receivable for which the Seller receives a credit
pursuant to Sections 10.2(a) and 10.2(b) of this Agreement, to Purchaser or its
designee, free and clear of all liens and encumbrances;

(d) An Assignment and Assumption of Tenant Leases and Contracts in the form of
Exhibit D, assigning the Tenant Leases and Contracts to Purchaser, with the
assumption by Purchaser or its designee of the liabilities and obligations
thereunder from and after the Closing Date;



--------------------------------------------------------------------------------

(e) A General Assignment and Assumption Agreement in the form of Exhibit E,
assigning the Licenses and Permits, Intangible Property and Bookings, with the
assumption by Purchaser or its designee of the liabilities and obligations
thereunder from and after the Closing Date, as well as an assumption by
Purchaser or its designee of any obligations with respect to which Purchaser
received a credit at the Closing;

(f) A written agreement between Seller and Manager terminating the Management
Agreement and all of Manager’s rights and obligations thereunder to manage or
operate the Hotel from and after the Closing Date;

(g) A certificate or registration of title for any owned vehicle included in the
Property, duly executed by Seller, conveying such vehicle to Purchaser or its
designee;

(h) Such customary agreements, affidavits or other documents as may be
reasonably required by the Title Company from the Seller to issue the Title
Policy (provided that nothing herein obligates Seller to provide any
indemnifications to the Title Company);

(i) Any required real estate transfer tax declaration or similar documents
required in connection with any tax imposed by any Governmental Authority in
connection with the transaction contemplated hereunder;

(j) A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code;

(k) To the extent not previously delivered to Purchaser, all originals (or
copies if originals are not available) of the Tenant Leases, Contracts, Licenses
and Permits, Bookings, Plans and Specifications, keys and lock combinations in
Seller’s Possession, which shall be located at the Hotel on the Closing Date and
deemed to be delivered to Purchaser upon delivery of possession of the Hotel;

(l) The Settlement Statement prepared pursuant to Section 11.1;

(m) Hotel Management Agreement executed by Manager; and

(n) Such other documents and instruments as may be reasonably requested by
Purchaser in order to consummate or better effectuate the transaction
contemplated in this Agreement.

Section 9.4 Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered to Seller or deposited with Title Company in the Closing
Escrow for the benefit of Seller all of the (i) documents, each of which shall
have been duly executed by Purchaser and acknowledged (if required), and
(ii) other items, set forth in this Section 9.4, as follows:

(a) A certificate re-making the representations and warranties set forth in
Section 6.1 as of the Closing Date, subject to the limitations contained in
Section 6.2.

(b) The Purchase Price (as adjusted pursuant to Section 3.1) to be paid by
Purchaser pursuant to Section 3.4.



--------------------------------------------------------------------------------

(c) A letter of direction to Escrow Agent directing Escrow Agent to disburse the
Earnest Money to Seller; and

(d) A counterpart of each of the documents and instruments to be delivered by
Seller under Section 9.3 which require execution by Purchaser;

(e) Hotel Management Agreement executed by Purchaser; and

(f) Such other documents and instruments as may be reasonably requested by
Seller or the Title Company in order to consummate or better effectuate the
transaction contemplated in this Agreement.

Section 9.5 Possession. Seller shall deliver the Property and possession of the
Hotel to Purchaser upon the Closing, subject to the Permitted Exceptions.

ARTICLE X.

PRORATIONS; ACCOUNTS RECEIVABLE; TRANSACTION COSTS

Section 10.1 Prorations. Except as may otherwise be provided below, the items of
revenue and expense with respect to the Hotel set forth in this Section 10.1
shall be prorated between Seller and Purchaser (the “Prorations”), using a 365
day year, as of 11:59 p.m. (Eastern Time) on the day preceding the Prorations
Date, or such other time expressly provided in this Section 10.1 (the “Cut-Off
Time”), so that the Prorations Date is a day of income and expense for
Purchaser. Seller shall separately reimburse Purchaser at Closing for any items
of expense in this Section 10.1 to the extent the same are accrued or due and
payable but unpaid as of the Cut-Off Time, and Purchaser shall separately
reimburse Seller at Closing for any of the items of expense in this Section 10.1
which have been paid prior to or at the Closing or will be paid by Seller after
the Closing to the extent such payment relates to any period of time after the
Cut-Off Time.

(a) Taxes. All Taxes shall be prorated as of the Cut-Off Time between Purchaser
and Seller. If the amount of any such Taxes is not ascertainable on the Closing
Date, the proration for such Taxes shall be based on the most recent available
bill; provided, however, that after the Closing, Seller and Purchaser shall
reprorate the Taxes and pay any deficiency in the original proration to the
other Party promptly upon receipt of the actual bill for the relevant taxable
period. The obligations under this Section 10.1(a) shall survive the Closing.

(b) Tenant Leases. Any rents and other amounts prepaid, accrued or due and
payable under the Tenant Leases shall be prorated as of the Cut-Off Time between
Purchaser and Seller. Purchaser shall receive a credit for all security deposits
held by Seller under the Tenant Leases which are transferred to Purchaser, and
Purchaser thereafter shall be obligated to refund or apply such deposits in
accordance with the terms of such Tenant Leases.

(c) Contracts. Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities which proration is addressed separately in
this Section 10.1(e)) shall be prorated as of the Cut-Off Time between Seller
and Purchaser with Seller being credited for amounts prepaid and Purchaser being
credited for amounts accrued and unpaid. Purchaser shall



--------------------------------------------------------------------------------

receive a credit for all deposits held by Seller under the Contracts which are
not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Contracts.
Seller shall receive a credit for all deposits made by Seller under the
Contracts which are transferred to Purchaser or remain on deposit for the
benefit of Purchaser.

(d) Licenses and Permits. All amounts prepaid, accrued or due and payable under
any Licenses and Permits (other than utilities which are separately prorated
under Section 10.1(e)) transferred to Purchaser shall be prorated as of the
Cut-Off Time between Seller and Purchaser. Seller shall receive a credit for all
deposits made by Seller under the Permits which are transferred to Purchaser or
which remain on deposit for the benefit of Purchaser.

(e) Utilities. All utility services shall be prorated as of the Cut-Off Time
between Purchaser and Seller. To the extent possible, readings shall be obtained
for all utilities as of the Cut-Off Time. If not possible, the cost of such
utilities shall be prorated between Seller and Purchaser by estimating such cost
on the basis of the most recent bill for such service; provided, however, that
after the Closing, Seller and Purchaser shall reprorate the amount for such
utilities and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for the relevant billing period. Seller
shall receive a credit for all fuel stored at the Hotel based on Seller’s cost
for such fuel. Seller shall receive a credit for all deposits transferred to
Purchaser or which remain on deposit for the benefit of Purchaser with respect
to such utility contracts, otherwise such deposits shall be refunded to Seller.
The reproration obligation in this Section 10.1(e) shall survive the Closing.

(f) Compensation. All Compensation due to Employees shall be prorated as of the
Cut-Off Time, other than Accrued and Earned Vacation Pay, which shall be
addressed in accordance with Section 10.1(g) below.

(g) Accrued and Earned Vacation. Purchaser shall receive a credit in an amount
equal to one hundred percent (100%) of the Accrued and Earned Vacation Pay for
any Employees that are to be employed by the Hotel Manager or its Affiliate
pursuant to the Hotel Management Agreement.

(h) Deposits for Bookings. Purchaser shall receive a credit for all prepaid
deposits for Bookings scheduled for accommodations or events on or after the
Prorations Date which Purchaser is obligated to honor pursuant to this
Agreement, except to the extent such deposits are transferred to Purchaser.

(i) Property Held for Sale at the Hotel. Seller shall receive a credit for all
Retail Merchandise and unopened items of F&B based on Seller’s cost for such
items. To the extent Seller is not permitted by Applicable Law to sell any
alcoholic beverage inventories, Seller shall be permitted to remove such items
from the Property prior to the Closing without a reduction in the Purchase
Price.

(j) Restaurants, Bars and Banquets. Seller shall close out the transactions in
the restaurants and bars and any banquets in the Hotels that remain open after
Cut-Off Time as of such time as such facilities are closed on the Prorations
Date and retain all monies collected as of such closing, and Purchaser shall be
entitled to any monies collected from the restaurants and bars and any banquets
thereafter.



--------------------------------------------------------------------------------

(k) Vending Machines. Seller shall remove all monies from all vending machines,
laundry machines, pay telephones and other coin-operated equipment as of the
Cut-Off Time and shall retain all monies collected therefrom as of the Cut-Off
Time, and Purchaser shall be entitled to any monies collected therefrom after
the Cut-Off Time.

(l) Trade Payables. Except to the extent an adjustment or proration is made
under another subsection of this Section 10.1, (i) Seller shall pay in full
prior to the Closing all amounts payable to vendors or other suppliers of goods
or services to the Hotel (the “Trade Payables”) which are due and payable as of
the Prorations Date for which goods or services have been delivered to the Hotel
prior to Prorations Date, and (ii) Purchaser shall receive a credit for the
amount of such Trade Payables which have accrued, but are not yet due and
payable as of the Prorations Date, and Purchaser shall pay all such Trade
Payables accrued as of the Prorations Date when such Trade Payables become due
and payable up to the amount of such credit; provided, however, Seller and
Purchaser shall reprorate the amount of credit for any Trade Payables and pay
any deficiency in the original proration to the other Party promptly upon
receipt of the actual bill for such goods or services. Seller shall receive a
credit for all advance payments or deposits made with respect to FF&E, Supplies,
Attic Stock, F&B and Retail Merchandise, which has been ordered, but not
delivered to the Hotel prior to the Prorations Date and Purchaser shall pay the
amounts which become due and payable for such FF&E, Supplies, Attic Stock, F&B
and Retail Merchandise which were ordered prior to Closing. The reproration
obligation in this Section 10.1(l) shall survive the Closing.

(m) Cash. Seller shall receive a credit for all cash on hand or on deposit in
any house bank at the Hotel at the Prorations Date, which shall be transferred
to Purchaser.

(n) Attic Stock and Supplies. Subject to Section 11.1 of this Agreement, Seller
shall receive a credit for all Attic Stock and all unopened Supplies at the
Hotel at the Prorations Date, based on Seller’s cost for such items.

(o) 2010 Capital Expenditures. Seller shall receive a credit for all 2010
Capital Expenditures paid by Seller pursuant to the Property Improvement Plan
set forth on Schedule 10.1(o).

(p) Other Adjustments and Prorations. All other items of income and expense as
are customarily adjusted or prorated upon the sale and purchase of a hotel
property similar to the Hotel shall be adjusted and prorated between Seller and
Purchaser accordingly as of the Prorations Date.

No post-Closing reprorations or adjustments as between Seller and Purchaser in
accordance with this Section 10.1 shall be subject to the limitation of
Section 14.3(b) of this Agreement.

Section 10.2 Accounts Receivable.

(a) Guest Ledger. At Closing, Seller shall receive a credit in an amount equal
to: (i) all amounts charged to the Guest Ledger for all room nights up to (but
not including) the night



--------------------------------------------------------------------------------

during which the Cut-Off Time occurs, and (ii) one-half (1/2) of all amounts
charged to the Guest Ledger for the room night which includes the Cut-Off Time
net of any fees and commissions retained by credit card companies and occupancy
or sales tax due with respect thereto (other than any restaurant or bar charges
for such room night, which are otherwise prorated under Section 10.1(j)), and
Purchaser shall be entitled to retain all deposits made and amounts collected
for such Guest Ledger.

(b) Accounts Receivable (Other than Guest Ledger). Seller shall receive a credit
as of the Prorations Date for, and Purchaser shall purchase from Seller, all
Accounts Receivable (other than the Guest Ledger) that are less than one hundred
twenty (120) days past due. Such credit shall equal the amount of the Accounts
Receivable, less (i) credit card charges, travel company charges and similar
commissions and (ii) on all accounts receivable other than credit card
receivables, a discount for uncollectible amounts based on the Hotel’s historic
reserve for uncollectible amounts for receivables that are less than one hundred
twenty (120) days past due. Accounts Receivable that are past due for one
hundred twenty (120) days or more are referred to as “Older Accounts
Receivable”. Purchaser shall not be entitled to any amounts collected for Older
Accounts Receivable. Purchaser shall cooperate with Seller in collecting the
Older Accounts Receivable, at no cost or expense to Purchaser other than any de
minimis cost and expense or any cost or expense which Seller agrees in writing
to reimburse. If any Older Accounts Receivable are paid to Purchaser after the
Closing, Purchaser shall pay to Seller the amounts received by Purchaser within
ten (10) days after receipt of such amounts, without any commission or deduction
for Purchaser

Section 10.3 Transaction Costs.

(a) Seller’s Transaction Costs. In addition to the other costs and expenses to
be paid by Seller set forth elsewhere in this Agreement, Seller shall pay for
the following costs in connection with this transaction: (i) the fees and
expenses of its own attorneys and accountants; (ii) the fees and expenses of
removing any Unpermitted Exceptions which Seller elects to remove pursuant to
Section 4.2(d); (iii) the commission due to Broker, if any; and (iv) one-half of
the fees and expenses for the Escrow Agent.

(b) Purchaser’s Transaction Costs. In addition to the other costs and expenses
to be paid by Purchaser set forth elsewhere in this Agreement, Purchaser shall
pay for the following costs in connection with this transaction: (i) the fees
and expenses of its own attorneys and accountants; (ii) the fees and expenses
incurred by Purchaser for Purchaser’s Inspectors or otherwise in connection with
the Inspections; (iii) the cost and expense of the Title Commitment, the
standard premium for the Title Policy (including extended coverage over the
general exceptions) and the cost of any endorsements to the Title Policy (other
than extended coverage over the general exceptions); (iv) the cost of the
updated Survey; (v) all transfer taxes due and payable in connection with the
conveyance of the Real Property from Seller to Purchaser; (vi)any recording
charges payable in connection with the conveyance of the Real Property;
(vii) any mortgage tax, title insurance fees and expenses for any loan title
insurance policies, recording charges or other amounts payable in connection
with any financing obtained by Purchaser; and (viii) one-half of the fees and
expenses for the Escrow Agent.



--------------------------------------------------------------------------------

(c) Other Transaction Costs. All other fees, costs and expenses not expressly
addressed in this Section 10.3 or elsewhere in this Agreement shall be allocated
between Seller and Purchaser in accordance with applicable local custom for
similar transactions.

ARTICLE XI.

TRANSITION PROCEDURES

Section 11.1 Settlement Statement. On the day prior to Closing, Seller and
Purchaser, through their respective employees, agents or representatives,
jointly shall make such examinations, audits and inventories of the Hotel as may
be necessary to make the adjustments and Prorations to the Purchase Price as set
forth in Sections 10.1 and 10.2 or any other provisions of this Agreement. Based
upon such examinations, audits and inventories, Seller and Purchaser jointly
shall prepare prior to Closing a settlement statement (the “Settlement
Statement”), which shall set forth Seller’s and Purchaser’s best estimate of the
amounts of the items to be adjusted and prorated under this Agreement. The
Settlement Statement shall be approved and executed by Seller and Purchaser at
Closing, and shall be binding and conclusive on Seller and Purchaser with
respect to the items set forth in the Settlement Statement. If, at any time
within ninety (90) days after the Closing Date, either Seller or Purchaser
discovers any items which should have been included in the Settlement Statement
but were omitted therefrom or items which were incorrectly adjusted or prorated
therein, such items shall be adjusted and prorated in the same manner as if
their existence or such error had been known at the time of the preparation of
the Settlement Statement, and the Party in whose favor such original error or
omission was made shall refund such difference to the other Party promptly after
the original error or omission is discovered. Purchaser shall give Seller access
to Purchaser’s books and records from and after the Closing Date for the purpose
of making the adjustments contemplated by this Section 11.1. This Section 11.1
shall survive the Closing.

Section 11.2 Safe Deposit Boxes. Prior to the Closing, Seller shall notify all
guests or customers who are then using a safe deposit box at the Hotel advising
them of the pending change in ownership and operation of the Hotel and
requesting them to conduct an inventory and verify the contents of such safe
deposit box. All inventories by such guests or customers shall be conducted
under the joint supervision of representatives of Seller and Purchaser. Upon
such inventory and verification, Seller shall deliver to Purchaser all keys,
receipts and agreements for such safe deposit box (and thereafter such safe
deposit box shall deemed an “Inventoried Safe Deposit Box”). If the Closing does
not occur on the Closing Date for any reason whatsoever, Purchaser immediately
shall return all keys, receipts and agreements to Seller for such Inventoried
Safe Deposit Boxes. Upon Closing, Seller shall deliver to Purchaser all keys in
Seller’s Possession for all safe deposit boxes not then in use, and a list of
all safe deposit boxes which are then in use, but not yet inventoried by the
depositor (the “Non-Inventoried Safe Deposit Boxes”), with the name and room
number of such depositor. After the Closing, Seller and Purchaser shall make
appropriate arrangements for guests and customers at the Hotel to inventory and
verify the contests of the Non-Inventoried Safe Deposit Boxes, and upon such
inventory and verification, Seller shall deliver to Purchaser all keys, receipt
and agreements for such safe deposit box (and such safe deposit box thereafter
shall constitute an Inventoried Safe Deposit Box). Purchaser shall be
responsible for, and shall indemnify the Seller Indemnitees from and against any
Losses incurred with respect to, any theft, loss or damage to the contents of



--------------------------------------------------------------------------------

any safe deposit box from and after the time such safe deposit box is deemed an
Inventoried Safe Deposit Box pursuant to this Section 11.2. Seller shall be
responsible for, and shall indemnify the Purchaser Indemnitees from and against
any Losses incurred, with respect to, any theft, loss or damage to the contents
of any safe deposit box prior to the time such safe deposit box is deemed an
Inventoried Safe Deposit Box and such indemnification shall not be subject to
the limitation of Section 14.3(b) of this Agreement. This Section 11.2 shall
survive the Closing.

Section 11.3 Baggage. On the Closing Date, representatives of Seller and
Purchaser jointly shall make a written inventory of all baggage, boxes and
similar items checked in or left in the care of Seller at the Hotel, and Seller
shall deliver to Purchaser the keys to any secured area which such baggage and
other items are stored (the “Inventoried Baggage”). Purchaser shall be
responsible for, and shall indemnify the Seller Indemnitees from and against any
Losses incurred, with respect to any theft, loss or damage to any Inventoried
Baggage from and after the time of such inventory, and any other baggage, boxes
or similar items left in the care of Purchaser. Seller shall be responsible for,
and shall indemnify the Purchaser Indemnitees from and against any Losses
incurred, with respect to any theft, loss or damage to any Inventoried Baggage
prior to the time of such inventory, and any other baggage, boxes or similar
items left in the care of Seller and such indemnification shall not be subject
to the limitation of Section 14.3(b) of this Agreement. This Section 11.3 shall
survive the Closing.

ARTICLE XII.

DEFAULT; FAILURE OF CLOSING CONDITIONS

Section 12.1 Seller’s Default. If (i) at any time prior to Closing, Seller fails
to perform any of its covenants or obligations under this Agreement in any
material respect, which default is not caused by a Purchaser Default, or (ii) at
Closing, Seller has not satisfied one or more of the Purchaser Closing
Conditions to be satisfied by Seller at or prior to Closing (each, a “Seller
Default”), and Seller has not cured such Seller Default within three
(3) Business Days after Seller’s receipt of written notice of such Seller
Default from Purchaser, then Purchaser, as its sole and exclusive remedies for
such Seller Default, may elect to (i) terminate this Agreement, in which case
Escrow Agent shall refund the Earnest Money to Purchaser upon Purchaser’s
satisfaction of its obligations under Sections 4.1(d), 4.1(e) and 7.1(b) and
Seller and Purchaser shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination; (ii) proceed
to Closing without any reduction in or setoff against the Purchase Price; or
(iii) bring an action for specific performance.

Section 12.2 Purchaser’s Default. If (i) Purchaser has not deposited the Earnest
Money within the time period provided in Section 3.3(a), (ii) at any time prior
to Closing, Purchaser is in fails to perform any of its covenants or obligations
under this Agreement in any material respect, which breach or default is not
caused by a Seller Default, or (iii) at Closing, Purchaser has not satisfied any
one or more Seller Closing Conditions to be satisfied by Purchaser at or prior
to Closing (each, a “Purchaser Default”), and Purchaser has not cured such
Purchaser Default within three (3) Business Days after Purchaser’s receipt of
written notice of such Purchaser Default from Seller, then Seller, as its sole
and exclusive remedy, may elect (i) to terminate this Agreement by providing
written notice to Purchaser, in which case Purchaser shall cause Escrow Agent to
disburse the Earnest Money to Seller within two (2) Business Days after such



--------------------------------------------------------------------------------

termination, and Seller and Purchaser shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination or (ii) proceed to Closing pursuant to this Agreement, in which case
Seller shall be deemed to have waived such Purchaser Default. Purchaser’s
obligation to cause Escrow Agent to disburse the Earnest Money to Seller shall
survive such termination.

SELLER AND PURCHASER AGREE THAT IF THIS AGREEMENT IS TERMINATED PURSUANT TO THIS
SECTION 12.2, THE DAMAGES THAT SELLER WOULD SUSTAIN AS A RESULT OF SUCH
TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY,
SELLER AND PURCHASER AGREE THAT SELLER SHALL RETAIN THE EARNEST MONEY AS FULL
AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY) AND AS SELLER’S SOLE AND
EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED, HOWEVER, THAT SELLER SHALL
RETAIN ALL RIGHTS AND REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE
OBLIGATIONS OF PURCHASER WHICH EXPRESSLY SURVIVE SUCH TERMINATION.

Section 12.3 Failure to Satisfy Mutual Closing Conditions. Notwithstanding the
foregoing, but subject to the provision of Section 8.4, if any of the Mutual
Closing Conditions in Section 8.1 have not been satisfied or waived by both
parties prior to Closing, then this Agreement shall be deemed to have been
terminated automatically, without further action by the Parties, in which case
Escrow Agent promptly shall refund the Earnest Money to Purchaser, and Seller
and Purchaser shall have no further rights or obligations under this Agreement,
except those which expressly survive such termination.

ARTICLE XIII.

CASUALTY; CONDEMNATION

Section 13.1 Casualty.

(a) Material Casualty. If the Property or any portion thereof is damaged or
destroyed by fire or any other casualty prior to Closing (a “Casualty”), Seller
shall give written notice of such Casualty to Purchaser promptly after the
occurrence of such Casualty. If the amount of the repair, restoration or
replacement required by a Casualty equals or exceeds five percent (5%) of the
Purchase Price (a “Material Casualty”) and the Casualty was not caused by
Purchaser or Purchaser’s Inspectors, or their respective employees or agents,
then Purchaser shall have the right, in its sole discretion, to (i) terminate
this Agreement, in which case Escrow Agent shall refund the Earnest Money to
Purchaser upon Purchaser’s satisfaction of its obligations under Sections
4.1(d), 4.1(e) and 7.1(b) and Seller and Purchaser shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination, or (ii) proceed to Closing, without terminating this Agreement, in
which case Seller shall (A) credit the amount of the applicable insurance
deductible against the Purchase Price, and (B) transfer and assign to Purchaser
all of Seller’s right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller with respect
to the Hotel, except those proceeds allocable to lost profits for the period
prior to the Closing. Purchaser shall make an election under this
Section 13.1(a) by giving written notice to Seller on or before ten (10)



--------------------------------------------------------------------------------

Business Days after Seller’s delivery to Purchaser of written notice of such
Casualty. If Purchaser fails to make an election under Section 13.1(a) within
such time period, Purchaser shall be conclusively deemed to have elected to
proceed to Closing pursuant to clause (ii) of this Section 13.1(a). If the
Closing Date is scheduled to occur within Purchaser’s ten (10) day election
period, the Closing Date shall be extended until the tenth (10th) day after the
expiration of such ten (10) Business Day election period.

(b) Non-Material Casualty. In the event of any (i) Casualty which is not a
Material Casualty, or (ii) Material Casualty which is caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall not have the right to terminate this Agreement, but shall proceed to
Closing, in which case Seller shall (A) credit the amount of the applicable
insurance deductible against the Purchase Price (except if such Casualty is
caused by Purchaser or Purchaser’s Inspectors), and (B) transfer and assign to
Purchaser all of Seller’s right, title and interest in and to all proceeds from
all casualty and lost profits insurance policies maintained by Seller with
respect to the Hotel, except those proceeds allocable to lost profits for the
period prior to the Closing.

Section 13.2 Condemnation.

(a) Material Condemnation. If the event of any actual or threatened condemnation
or taking pursuant to the power of eminent domain of all or any portion of the
Real Property, or any proposed sale in lieu thereof (a “Condemnation”), Seller
shall give written notice of such Condemnation to Purchaser as soon as possible
after Seller receives notice of such Condemnation. If the Condemnation would
(i) result in the loss of more than five percent (5%) of the Land or
Improvements (computed on a square foot basis), (ii) result in any material
reduction or restriction in access to the Land or Improvements or (iii) or have
a permanent material adverse effect on the operation of the Hotel as conducted
prior to such Condemnation (a “Material Condemnation”), then Purchaser shall
have the right, in its sole discretion, to (A) terminate this Agreement, in
which case Escrow Agent shall refund the Earnest Money to Purchaser upon
Purchaser’s satisfaction of its obligations under Sections 4.1(d), 4.1(e) and
7.1(b) and Seller and Purchaser shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(B) proceed to Closing, without terminating this Agreement, in which case Seller
shall assign to Purchaser all of Seller’s right, title and interest in all
proceeds and awards from such Condemnation. Purchaser shall make an election
under this Section 13.2(a) by giving written notice to Seller within ten
(10) Business Days after Seller’s delivery to Purchaser of written notice of
such Condemnation. If Purchaser fails to make an election under Section 13.2(a)
within such time period, Purchaser shall be conclusively deemed to have elected
to proceed to Closing pursuant to clause (B) of Section 13.2(a). If the Closing
Date is scheduled to occur within Purchaser’s ten (10) Business Day election
period, the Closing Date shall be extended until the tenth (10th) day after the
expiration of such ten (10) day election period.

(b) Non-Material Condemnation. In the event of any Condemnation of any Real
Property other than a Material Condemnation, Purchaser shall not have the right
to terminate this Agreement, but shall proceed to Closing, in which case Seller
shall assign to Purchaser all of Seller’s right, title and interest in all
proceeds and awards from such Condemnation.



--------------------------------------------------------------------------------

ARTICLE XIV.

INDEMNIFICATION

Section 14.1 Indemnification by Seller. Subject to the limitations, procedures
or provisions set forth in Sections 5.2, 5.3, 5.4, 14.3, 14.4, 14.5 and 14.6,
Seller shall indemnify the Purchaser Indemnitees from and against any Losses
incurred (i) after the Closing to the extent resulting from (a) any inaccuracy
or untruth of any representations or warranties made by Seller in this
Agreement, and (b) the breach by Seller of any of its covenants or obligations
under this Agreement which expressly survive the Closing, (ii) after the
termination of this Agreement to the extent resulting from the breach by Seller
of any of its covenants or obligations under this Agreement which expressly
survive such termination, (iii) to the extent due to events, contractual
obligations, acts or omissions of Seller that occurred in connection with the
ownership of the Property prior to Closing, (iv) to the extent due to damage to
property or injury to or death of any person or any claims for any debt or
obligations occurring on or about or in connection with the Property or any
portion thereof or with respect to the Property’s operations at any time or
times prior to Closing , or (v) to the extent due to any liability or
obligations related to the Excluded Property (collectively, the “Seller Retained
Liabilities”), but specifically excluding (w) any Losses to the extent related
to covenants of Purchaser which, by the terms of this Agreement, survive
Closing, (x) any Losses related to liabilities or obligations for which
Purchaser received a credit at Closing pursuant to Section 10.1, (y) any Losses
related to liabilities or obligations arising or accruing as of and after the
Closing Date which Purchaser expressly assumed at Closing pursuant to this
Agreement and (z) subject to Seller’s express representations and warranties in
Section 5.1, any Losses incurred with respect to the physical condition of the
Property (including without limitation, the environmental condition of the Real
Property), but in each case expressly excluding the Seller Retained Liabilities.

Section 14.2 Indemnification by Purchaser. In addition to the Purchaser
indemnities set forth elsewhere in this Agreement and subject to the limitations
set forth in Sections 6.2 and 14.3, 14.4 and 14.5, Purchaser shall indemnify the
Seller Indemnitees from and against any Losses incurred (i) after the Closing to
the extent resulting from (a) any inaccuracy or breach of any representations or
warranties made by Purchaser in this Agreement, or (b) the breach by Purchaser
of any of its covenants or obligations under this Agreement which expressly
survive the Closing, (ii) after the termination of this Agreement to the extent
resulting from the breach by Purchaser of any of its covenants or obligations
under this Agreement which expressly survive such termination, (iii) events,
contractual obligations, acts or omissions of Purchaser that occur in connection
with the ownership of the Property after Closing, or (iv) damage to property or
injury to or death of any person or any claims for any debt or obligations
occurring on or about or in connection with the Property or any portion thereof
or with respect to the Property’s operations at any time or times after Closing.

Section 14.3 Limitations on Indemnification Obligations.

(a) Survival of Representations and Warranties. All representations and
warranties of Seller and Purchaser under this Agreement shall survive the
Closing for a period commencing on the Closing Date and expiring at 5:00 p.m.
(Eastern time) on the date which is one hundred eighty (180) days after the
Closing Date (the “Survival Period”).



--------------------------------------------------------------------------------

(b) Indemnification Deductible and Cap. Except as otherwise expressly provided
in this Agreement, Seller shall not be required to provide indemnification to
the Purchaser Indemnitees pursuant to Section 14.1(i)(a) to the extent that the
aggregate amount of all Losses incurred by the Purchaser Indemnitees for which
Purchaser otherwise would be entitled to indemnification (i) does not exceed an
amount equal to $1,000,000 (the “Indemnification Deductible”), or if such Losses
exceed the Indemnification Deductible, Purchaser shall not be entitled to
defense or indemnification for any amount up to the Indemnification Deductible,
or (ii) exceeds $3,000,000 (the “Indemnification Cap”).

(c) Effect of Taxes and Insurance. The amount of any Losses for which
indemnification is provided to any Indemnitee under this Article XIV shall be
net of any tax benefits realized or insurance proceeds received by such
Indemnitee in connection with the Indemnification Claim.

Section 14.4 Indemnification Procedure.

(a) Notice of Indemnification Claim. If any of the Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to indemnification under any provision in this Agreement (each, an
“Indemnification Claim”), the Party required to provide indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to indemnify Indemnitee
unless and until such Indemnitee provides written notice to such Indemnitor
promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim. Notwithstanding the foregoing, (i) to the extent
any Indemnitee is seeking indemnification for a breach of any representations or
warranties, the Indemnitee shall be entitled to indemnification only for those
matters as to which the Indemnitee has given written notice to the Indemnitor
prior to the expiration of the applicable Survival Period, and (ii) an
Indemnitee shall not be entitled to indemnification to the extent such
Indemnitee’s failure to promptly notify the Indemnitor in accordance with this
Section 14.4(a) increases the amount of the indemnification obligation of the
Indemnitor or prejudices the Indemnitor’s ability to defend against any
Third-Party Claim on which such Indemnification Claim is based.

(b) Resolution of Indemnification Claim Not Involving Third-Party Claim. If the
Indemnification Claim does not involve a Third-Party Claim and is disputed by
the Indemnitor, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the Parties otherwise may agree in writing.

(c) Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Indemnitor shall have
the right (but not the obligation) to assume the defense of such Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(i) the counsel for the Indemnitor who shall conduct the defense of the
Third-Party Claim shall be reasonably satisfactory to the Indemnitee (unless
selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its cost
and expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not



--------------------------------------------------------------------------------

enter into any settlement or other agreement which requires any performance by
the Indemnitee, other than the payment of money which shall be paid by the
Indemnitor. The Indemnitee shall not enter into any settlement agreement with
respect to the Indemnification Claim, without the Indemnitor’s prior written
consent, which consent may be withheld in Indemnitor’s sole discretion. If the
Indemnitor elects not to assume the defense of such Third-Party Claim, the
Indemnitee shall have the right to retain the defense of such Third-Party Claim
and shall use good faith efforts consistent with prudent business judgment to
defend such Third-Party Claim in an effective and cost-efficient manner.

(d) Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which
(i) does not involve a Third-Party Claim, but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or other means as the
Parties otherwise may agree in writing, or (ii) which involves a Third-Party
Claim, until such time as such dispute or Third-Party Claim is concluded,
including any appeals with respect thereto; provided, however, that nothing in
this Section 14.4(d) shall limit the Indemnitee’s rights to defense with respect
to such Indemnification Claim as otherwise set forth in this Article XIV.

Section 14.5 Exclusive Remedy. Except for claims based on fraud the
indemnification provisions in this Agreement shall be the sole and exclusive
remedy of any Indemnitee with respect to any claim for Losses arising from or in
connection with this Agreement.

Section 14.6 Release of Seller for Environmental Liabilities. Purchaser
acknowledges that it has had or will have an opportunity to become familiar with
the Environmental Report, all matters set forth therein and the environmental
status of the Real Property and that Purchaser shall make its own evaluation of
and business decision regarding the foregoing, without any representation or
warranty by Seller or any of its Affiliates. Notwithstanding any indemnification
obligation of Seller under this Agreement, Purchaser does hereby forever release
and discharge the Seller Indemnitees from any and all Environmental Claims and
Environmental Liabilities, whether now known or unknown to Purchaser; provided,
however, that such release and discharge shall not apply to any indemnification
obligation of Seller under this Agreement, to the extent resulting from a breach
of Seller’s representation or warranty set forth in Section 5.1(h).

ARTICLE XV.

MISCELLANEOUS PROVISIONS

Section 15.1 Notices.

(a) Method of Delivery. All notices, requests, demands and other communications
(each, a “Notice”) required to be provided to the other Party pursuant to this
Agreement shall be in writing and shall be delivered (i) in person, (ii) by
certified U.S. mail, with postage prepaid and return receipt requested, (iii) by
overnight courier service, or (iv) by facsimile transmittal, with a verification
copy sent on the same day by any of the methods set forth in clauses (i), (ii)



--------------------------------------------------------------------------------

and (iii), to the other Party to this Agreement at the following address or
facsimile number (or to such other address or facsimile number as Seller or
Purchaser may designate from time to time pursuant to Section 15.1(c)):

If to Seller:

c/o Hyatt Corporation

Hyatt Center

71 South Wacker Drive

12th Floor

Chicago, Illinois 60606

Attn: Tiffany A. Leadbetter, Vice President – Corporate Transactions Group

Facsimile No.: (312) 780-5281

c/o Hyatt Corporation

Hyatt Center

71 South Wacker Drive

12th Floor

Chicago, Illinois 60606

Attn: General Counsel

Facsimile No.: (312) 780-5284

With a further copy to:

Goulston & Storrs

400 Atlantic Avenue

Boston, MA

Attn: Peter D. Corbett

Facsimile No.: 617-574-7504

If to Purchaser:

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attn: Chief Accounting Officer

Facsimile: (410) 972-4180

With a copy to:

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attn: Chief Investment Officer

Facsimile: (410) 972-4180

(b) Receipt of Notices. All Notices sent by Seller or Purchaser (or their
respective counsel pursuant to Section 15.1(d)) under this Agreement shall be
deemed to have been



--------------------------------------------------------------------------------

received by the Party to whom such Notice is sent upon (i) delivery to the
address or facsimile number of the recipient Party, provided that such delivery
is made prior to 5:00 p.m. (local time for the recipient Party) on a Business
Day, otherwise the following Business Day, or (ii) the attempted delivery of
such Notice if (A) such recipient Party refuses delivery of such Notice, or
(B) such recipient Party is no longer at such address or facsimile number, and
such recipient Party failed to provide the sending Party with its current
address or facsimile number pursuant to this Section 15.1(c).

(c) Change of Address. Seller and Purchaser and their respective counsel shall
have the right to change their respective address and/or facsimile number for
the purposes of this Section 15.1 by providing a Notice of such change in
address and/or facsimile as required under this Section 15.1(c).

(d) Delivery by Party’s Counsel. Seller and Purchaser agree that the attorney
for such Party shall have the authority to deliver Notices on such Party’s
behalf to the other Party hereto.

Section 15.2 Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

Section 15.3 Assignment. Purchaser shall not assign this Agreement or any
interest therein to any Person, without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion. Notwithstanding the
foregoing, Purchaser may assign this agreement to any Affiliate without Seller’s
consent, provided that none of the other constituent members, partners,
shareholders of such entity is [(i) engaged, directly or indirectly, as a
substantial part of its business, in the management, licensing or operation (as
opposed to the mere ownership) of hotels]; (ii) would in any way jeopardize the
Hotel’s Liquor License; or (iii) who fails or refuses to execute the assumption
document referred to in the next succeeding sentence. In the event of any
assignment of this Agreement, the assignee thereof shall assume in writing all
of the obligations of Purchaser hereunder and such assignment and assumption
shall not relieve Purchaser of its obligations hereunder.

Section 15.4 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of Seller and Purchaser, and
their respective successors and permitted assigns pursuant to Sections 3.5 and
15.3. Except for any Indemnitee to the extent such Indemnitee is expressly
granted certain rights of defense and indemnification in this Agreement and for
any successors and permitted assignee pursuant to Sections 3.5 and 15.3, this
Agreement shall not confer any rights or remedies upon any third party.

Section 15.5 Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by Seller or Purchaser to enforce its rights under this Agreement, all
fees, costs and expenses, including, without limitation, reasonable attorneys
fees and court costs, of the prevailing Party in such action, suit or proceeding
shall be borne by the Party against whose interest the judgment or decision is
rendered; provided, that if a Party to such litigation, court action,
arbitration or similar



--------------------------------------------------------------------------------

adjudicatory proceeding prevails in part, and loses in part, the court,
arbitrator or other adjudicator presiding over such litigation, court action,
arbitration or similar adjudicatory proceeding shall award a reimbursement of
the fees, costs and expenses incurred by such Party on an equitable basis. This
Section 15.5 shall survive the termination of this Agreement and the Closing.

Section 15.6 No Recordation. Neither this Agreement, nor any memorandum or other
notice of this Agreement, shall be recorded without Seller’s prior written
consent, which consent may be withheld in Seller’s sole discretion.

Section 15.7 Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

(a) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter.

(b) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference

(c) The headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(d) Each Party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

(e) The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

(f) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without limitation.”

Section 15.8 Governing Law; Severability; Venue; Waiver Of Jury Trial. This
Agreement shall be governed by the laws of the State of Massachusetts without
regard to principles of choice of law or conflicts of law. If any term or
provision of this Agreement is held to be or rendered invalid or unenforceable
at any time in any jurisdiction, such term or provision shall not affect the
validity or enforceability of any other terms or provisions of this Agreement,
or the validity or enforceability of such affected terms or provisions at any
other time or in any other jurisdiction. so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective



--------------------------------------------------------------------------------

expectations of the parties or the practical realization of the benefits that
would otherwise be enforced upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited or unenforceable provision with a
valid provision, the economic effect of which comes as close as possible to that
of the prohibited or unenforceable provision.

For purposes of any suit, action or proceeding involving this Agreement,
Purchaser and Seller hereby expressly submit to the jurisdiction of all federal
and state courts sitting in the Commonwealth of Massachusetts and consent that
any order, process, notice of motion or application to or by any such court or a
judge thereof may be served within or without such court’s jurisdiction by
registered mail or by personal service, provided that a reasonable time for
appearance is allowed, and the parties agree that such courts shall have
exclusive jurisdiction over any such suit, action or proceeding commenced by
either or both of said parties. In furtherance of such agreement, the parties
agree upon the request of the other to discontinue (or agree to the
discontinuance of) any such suit, action or proceeding pending in any other
jurisdiction. Each party hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the Commonwealth of Massachusetts, and hereby further
irrevocably waives any claim that such suit, action or proceeding brought in any
such court has been brought in an inconvenient form.

In recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Buyer and Seller hereby
agree that any suit, action or proceeding, whether claim or counterclaim,
brought or instituted by any party hereto on or with respect to this Agreement
or which in any way relates, directly or indirectly, to this Agreement or any
event, transaction, or occurrence arising out of or in any way connected with
this Agreement or the Property, or the dealings of the parties with respect
thereto, shall be tried only by a court and not by a jury. EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY, EXPRESSLY AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

Section 15.9 Recitals, Exhibits and Schedules. The recitals to this Agreement,
and all exhibits and schedules (as amended and supplemented from time to time
pursuant to Section 5.3) referred to in this Agreement are incorporated herein
by such reference and made a part of this Agreement. Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement.

Section 15.10 Entire Agreement; Amendments to Agreement. This Agreement sets
forth the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings (written or oral) between
Seller and Purchaser on or prior to the date of this Agreement with respect to
the transaction contemplated in this Agreement. No amendment or modification to
any terms of this Agreement (other than amendments and supplements to the
schedules made by Seller pursuant to Section 5.3), or cancellation of this
Agreement, shall be valid unless in writing and executed and delivered by Seller
and Purchaser.

Section 15.11 Facsimile or Email; Counterparts. Seller and Purchaser may deliver
executed signature pages to this Agreement by facsimile transmission or by
emailed “pdf” document to the other Party, which facsimile copy shall be deemed
to be an original executed



--------------------------------------------------------------------------------

signature page; provided, however, that such Party shall deliver an original
signature page to the other Party promptly thereafter. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

Section 15.12 Right to Audit. Subject to the confidentiality provisions of
Section 7.1, Purchaser may, at its sole cost and expense, engage a third-party
certified public accountant to perform audits of Seller’s books and records
which relate exclusively to the Property, including the historical financial
statements of the Property, which audits shall include all disclosures required
by generally accepted accounting principles and the Securities and Exchange
Commission regulations, specifically in accordance with Section 3.05 of
Regulation S-X and all related rules and regulations thereof; provided, however,
that (i) the completion of such audit shall not be a condition precedent to
Purchaser’s obligation to close the transactions described in this Agreement,
and (ii) Purchaser shall promptly reimburse Seller for any reasonable
out-of-pocket expenses incurred by Seller or any of its Affiliates in connection
with such audit. Seller shall cooperate in connection with the performance of
such audits and shall provide all information reasonably requested by the
accountants performing such audits with respect to the Property, at no cost or
expense to Seller. In connection with such audits, Seller shall provide the
accountants performing such audits with representation letters reasonably
acceptable to Seller and such accountants, at no cost or expense to the Seller.
The covenants of Seller set forth in this Section 15.12 with respect to such
audits shall survive Closing for a period of one (1) year.

Section 15.13 Processing of Certain Future Payments. As disclosed to Purchaser
prior to the execution hereof, with respect to certain former housekeeping
employees (“Former Employees”), Seller and/or Manager have agreed to make
certain payments as more particularly specified on Schedule 15.13. Purchaser
agrees that the controller at the Hotel may continue to make and process such
payments on behalf of Seller and/or Manager and invoice Manager for all such
payments. Manager shall promptly reimburse the Hotel upon receipt of such
invoices. Seller shall save, protect, defend, indemnify and hold the Purchaser
Indemnitees harmless from any and all additional costs, liabilities or expenses
(i) with respect to the payments to be made pursuant to Schedule 15.13 and
(ii) with respect to the wages and hours inquiry initiated by the Massachusetts
Attorney General’s Office by letter dated March 1, 2010, with respect to the
period prior to March 18, 2010 and such indemnification shall not be subject to
the limitation of Section 14.3(b) of this Agreement (any costs, liabilities or
expenses that may arise on or after March 18, 2010, such as, without limitation,
revisions as to how employees or contractors are classified, are the sole
responsibility of the Purchaser and are not subject to this indemnification).

[Remainder of page intentionally left blank;

Signatures on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed in their names by their respective duly authorized officers or
representatives.

 

SELLER:

BOSTON HOTEL COMPANY, L.L.C.,

a Delaware limited liability company

By:  

/s/ Steve Sokal

  Name: Steve Sokal   Title: V.P. PURCHASER: CHESAPEAKE LODGING, L.P. By:
CHESAPEAKE LODGING TRUST, its General Partner By:  

/s/ D. Rick Adams

  Name: D. Rick Adams   Its: SVP and Chief Investment Officer

Sch. 15.13